Name: COMMISSION REGULATION (EC) No 558/95 of 10 March 1995 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora
 Type: Regulation
 Subject Matter: natural environment;  international trade;  European construction
 Date Published: nan

 15. 3 . 95 EN Official Journal of the European Communities No L 57/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 558/95 of 10 March 1995 amending Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on International Trade in Endangered Species of Wild Fauna and Flora, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on International Trade in Endangered Species of Wild Fauna and Flora ('), as last amended by Regulation (EEC) No 1 534/93 (2), and in particular Article 4 thereof, Whereas at the ninth session of the conference of the parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora, held in Fort Lauderdale from 7 to 18 November 1994, amend ­ ments were made to Apendices I and II to the Conven ­ tion ; whereas amendments were made to Appendix III to the Convention ; whereas Appendices I, II and III of Annex A to Regulation (EEC) No 3626/82 should now be amended to incorporate the amendments accepted by the Member States, parties to the Convention, and parts 1 and 2 of Annex C to that Regulation should be altered ; Article 1 Appendices I , II and III of Annex A and parts 1 and 2 of Annex C to Regulation (EEC) No 3626/82 are hereby replaced by the Annexes to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 March 1995. For the Commission Ritt BJERREGAARD Member of the Commission (') OJ No L 384, 31 . 12. 1982, p . 1 . 0 OJ No L 151 , 23 . 6! 1993, p. 22. No L 57/2 |~EN Official Journal of the European Communities 15 . 3 . 95 ANNEX A Appendices I and 7/(')(2) Interpretation 1 . Species included in these appendices are referred to : (a) by the name of the species ; or (b) as being all of the species included in a higher taxon or designated part thereof. 2 . The abbreviation 'spp.' is . used to ' denote all species of a higher taxon . 3 . Other references to taxa higher than species are for the purposes of information or classification only. 4. The abbreviation 'p.e .' is used to denote species that are possibly extinct. 5 . An asterisk (*) placed against the name of a species or higher taxon indicates that one or more geographi ­ cally separate populations, subspecies or species of that species or taxon are included in Appendix I and are excluded from Appendix II . 6 . Two asterisks (") place against the name of a species or higher taxon indicate that one or more geogra ­ phically separate populations, subspecies or species of that species or taxon are included in Appendix II and are excluded from Appendix I. 7 . The symbol (  ) followed by a number placed against the name of a species or higher taxon denotes that designated geographically separate populations, species, groups of species or families of that species or taxon are excluded from the appendix concerned, as follows :  101 Population of West Greenland,  102 Populations of Bhutan , India, Nepal and Pakistan,  103 Population of Australia,  104 Population of the United States of America,  105  Chile -, part of the population of Parinacota Province, la . Region of Tarapaca,  Peru : the whole population,  106 Populations of Afghanistan, Bhutan, India, Myanmar, Nepal and Pakistan,  107 Cathartidae,  108 Melopsittacus undulatus, Nymphicus hollandicus and Psittacula krameri,  109 Population of Ecuador, subject to zero export quotas in 1995 and 1996 and then annual export quotas as approved by the CITES Secretariat and the IUCN/SSC Crocodile Specialist Group,  110 Populations of Botswana, Ethiopia, Kenya, Malawi, Mozambique, South Africa, the United Republic of Tanzania, Zambia and Zimbabwe, and populations of the following countries subject to the specific annual export quotas : 1995 1996 1997  Madagascar 4 700 5 200 5 200  (ranched specimens : 4 500 5 000 5 000  wild nuisance specimens : 200 200 200  Uganda , 2 500 2 500 2 500 (') The entries '(CI )' and '(C2) after the name of a species or a higher taxon show that one or more subspecies or species of that species or taxon appear in part 1 or 2 of Annex C to the Regulation. (2) The translations of the Latin names are given as a guide only. 15. 3 . 95 EN No L 57/3Official Journal of the European Communities Apart from ranched specimens, the United Republic of Tanzania will authorize the export of no more than 1 100 wild specimens (including 100 hunting trophies) in *1995 and 1996, and a number to be approved by the CITES Secretariat and the IUCN/SSC Crocodile Specialist Group in 1997,  Ill Populations of Australia, Indonesia and Papua New Guinea,  112 Population of Chile,  1 1 3 All species that are not succulent,  114 Aloe vera -, also referenced as Aloe barbadensis. 8 . The symbol ( + ) followed by a number placed against the name of a species or higher taxon denotes that only designated geographically separate populations, subspecies or species of that species or taxon are included in the appendix concerned, as follows : + 201 Populations of Bhutan, India, Nepal and Pakistan, + 202 Populations of Buthan , China, Mexico and Mongolia, + 203 Populations of Cameroon and Nigeria, + 204 Population of Asia, + 205 Populations of Central and North America, + 206 Populations of Bangladesh, India and Thailand, + 207 Population of India, + 208 Population of Australia, + 209 Population of South Africa, + 210  Chile : part of the population of Parinacota Province, la.* Region of Tarapaca,  Peru : the whole population, + 211 . Populations of Afghanistan, Bhutan, India, Myanmar, Nepal and Pakistan, + 212 Population of Mexico, + 213 Populations of Algeria, Burkina Faso, Cameroon, the Central African Republic, Chad, Mali, Mauritania, Morocco, the Niger, Nigeria, Senegal and the Sudan, + 214 Population of Seychelles , + 215 Population of Europe, except the area which formerly constituted the Union of Soviet Socialist Republics, + 216 All species of New Zealand, + 217 Population of Chile . 9 . The symbol ( = ) followed by a number placed against the name of a species or higher taxon denotes that the name of that species or taxon shall be interpreted as follows : = 301 Also referenced as Phalanger maculatus, = 302 Includes family Tupaiidae, = 303 Formerly included in family Lemuridae,  304 Formerly included as subspecies of Callithrix jaccbus, = 305 Includes generic synonym Leontideus, = 306 Formerly included in species Saguinus oedipus, = 307 Formerly included in Alouatta palliata, = 308 Includes synonym Cercopithecus roloway, = 309 Formerly included in genus Papio, = 310 Includes generic synonym Simias, = 311 Includes synonym Colobus badius kirkii, = 312 Includes synonym Colobus badius rufomitratus, = 313 Includes generic synonym Rhinopithecus, = 314 Also referenced as Presbytis entellus, = 315 Also referenced as Presbytis geei and Semnopithecus geei, = 316 Also referenced as Presbytis pileata and Semnopithecus pileatus, = 317 Includes synonyms Bradypus boliviensis and Bradypus griseus, No L 57/4 Ã Ã  15. 3. 95Official Journal of the European Communities = 318 Includes synonyms Priodontes giganteus, = 319 Includes synonym Physeter macrocephalus, = 320 Includes synonym Eschrichtius glaucus, = 321 Formerly included in genus Balaena, = 322 Formerly included in genus Dusicyon, = 323 Includes synonym Dusicyon fulvipes, = 324 Includes generic synonym Fennecus, = 325 Also referenced as Selenarctos thibetanus, = 326 Also referenced as Aonyx microdon or Paraonyx microdon, = 327 Formerly included in genus Lutra, = 328 Formerly included in genus Lutra ; includes synonyms Lutra annectens, Lutra enudris, Lutra incarum and Lutra platensis, = 329  Includes synonym Eupleres major, = 330 Also referenced as Hyaena brunnea, = 331 Also referenced as Felis caracal and Lynx caracal, = 332 Formerly included in genus Felis, = 333 Also referenced as Felis pardina or Felis lynx pardina, = 334 Formerly included in genus Panthera, = 335 Also referenced in species Equus asinus, = 336 Formerly included in species Equus hemionus, = 337 Also referenced as Equus caballus przewalskii, = 338 Also referenced as Choeropsis liberiensis, = 339 Also referenced as Cervus porcinus annamiticus, = 340 Also referenced as Cervus porcinus calamianensis, = 341 Also referenced as Cervus porcinus kuhlii, = 342 Also referenced as Cervus dama mesopotamicus, = 343 Includes synonym Bos frontalis, = 344 Includes synonym Bos grunniens, = 345 Includes generic synonym Novibos, = 346 Includes generic synonym Anoa, = 347 Also referenced as Damaliscus dorcas dorcas, = 348 Formerly included in species Naemorbedus goral, = 349 Also referenced as Capricornis sumatraensis, = 350 Includes synonym Oryx tao, = 351 Includes synonym Ovis aries ophion, = 352 Also referenced as Rupicapra rupicapra ornata, = 353 Also referenced as Pterocnemia pennata, = 354 Also referenced as Sula abbotti, = 355 Also referenced as Ciconia ciconia boyciana, = 356 Includes synonyms Anas chlorotis and Anas nesiotis, = 357 Also referenced as Anas platyrhynchos laysanensis, = 358 Probably a hybrid between Anas platyrhynchos and Anas superciliosa, = 359 Also referenced as Aquila heliaca adalberti, = 360 Also referenced as Chondrohierax wilsonii, = 361 Also referenced as Falco peregrinus babylonicus and Falco peregrinus pelegrinoides, = 362 Also referenced as Crax mitu mitu, = 363 Formerly included in genus Aburria, = 364 Formerly included in species Crossoptilon crossoptilon, = 365 Formerly included in species Polyplectron malacense, 1 5 . 3 . 95 [ EN I Official Journal of the European Communities No L 57/5 = 366 Includes synonym Rheinardia nigrescens, = 367 Also referenced as Tricholimnas sylvestris, = 368 Also referenced as Choriotis nigriceps, = 369 Also referenced as Houbaropsis bengalensis, = 370 Also referenced as Amazona dufresniana rhodocorytha, = 371 Often traded under the incorrect designation Ara caninde, = 372 Also referenced as Cyanoramphus novaezelandiae cookii, = 373 Also referenced as Opopsitta diophthalma coxeni, = 374 Also referenced as Pezoporus occidentalis, = 375 Formerly included in species Psephotus chrysopterygius, = 376 Also referenced as Psittacula krameri echo, = 377 Formerly included in genus Gallirex ; also referenced as Tauraco porphyreolophus, = 378 Also referenced as Otus gurneyi, = 379 Also referenced as Ninox novaeseelandiae royana, = 380 Formerly included in genus Glaucis, = 381 Includes generic synonym Ptilolaemus, = 382 Formerly included in genus Rhinoplax, = 383 Also referenced as Pitta bracbyura nympha, = 384 Also referenced as Muscicapa ruecki or Niltava ruecki, = 385 Also referenced as Dasyornis brachypterus longirostris, = 386 Also referenced as Meliphaga cassidix, = 387 Formerly included in genus Spinus, = 388 Formerly included as Kachuga tecta tecta, = 389 Includes generic synonyms Nicoria and Geoemyda (part), = 390 Also referenced as Geochelone elephantopus ; also referenced in genus Testudo, = 391 Also referenced in genus Testudo, = 392 Also referenced in genus Aspideretes, = 393 Formerly included in Podocnemis spp., = 394 Includes Alligatoridae, Crocodylidae and Gavialidae, = 395 Also referenced as Crocodylus mindorensis, = 396 Formerly included in Chamaeleo spp., , = 397 Also referenced as Constrictor constrictor occidentalis, = 398 Includes synonym Python molurus pimbura, = 399 Includes synonym Pseudoboa cloelia, = 400 Also referenced as Hydrodynastes gigas, = 401 Includes generic synonym Megalobatrachus, = 402 Sensu D'Abrera, = 403 Also referenced as Conchodromus dromas, = 404 Also referenced in genera Dysnomia and Plagiola, = 405 Includes generic synonym Proptera, = 406 Also referenced in genus Carunculina, = 407 Also referenced as Megalonaias nickliniana, = 408 Also referenced as Cyrtonaias tampicoensis tecomatensis and Lampsilis tampicoensis tecoma ­ tensis, = 409 Includes generic synonym Micromya, = 410 Includes generic synonym Papuina, No L 57/6 1 EN I Official Journal of the European Communities 15 . 3 . 95 = 411 Includes only the family Helioporidae with one species Heliopora coerulea, = 412 Also referenced as Podophyllum emodi and Sinopodophyllum hexandrum, = 413 Also referenced in genus Echinocactus, = 414 Also referenced as Lobeira macdougallii or Nopalxochia macdougallii, = 415 Also referenced as Echinocereus lindsayi, = 416 Also referenced as Wilcoxia schmollii, = 417 Also referenced in genus Coryphantha, = 418 Also referenced as Solisia pectinata, = 419 Also referenced as Backebergia militaris, = 420 Also referenced in genus Toumeya, = 421 Includes synonym Ancistrocactus tobuschii, = 422 Also referenced in genus Neolloydia or in genus Echinomastus, = 423 Also referenced in genus Toumeya or in genus Pediocactus, = 424 Also referenced in genus Neolloydia, = 425 Also referenced as Saussurea lappa, = 426 Includes Euphorbia cylindrifolia ssp . tuberifera, = 427 Also referenced as Euphorbia capsaintemariensis var. tulearensis, = 428 Also referenced as Engelhardia pterocarpa, = 429 Includes Aloe compressa var. rugosquamosa and Aloe compressa var. schistophila, = 430 Includes Aloe haworthioides var. aurantiaca, = 431 Includes Aloe laeta var. maniaensis, = 432 Includes families Apostasiaceae and Cypripediaceae as subfamilies Apostasioideae and Cypripe ­ dioideae, = 433 Also referenced as Sarracenia rubra alabamensis, = 434 Also referenced as Sarracenia rubra jonesii, = 435 Includes synonym Stangeria paradoxa, = 436 Also referenced as Taxus baccata ssp. wallichiana, = 437 Includes synonym Welwitschia bainesii. 10 . The symbol ( ° ) followed by a number placed against the name of a species or higher taxon shall be interpreted as follows : °501 Specimens of the domesticated form are not subject to the provisions of the Convention . °502 Annual export quotas for live specimens and hunting trophies are granted as follows : Botswana : 5, Namibia : 150, Zimbabwe : 50 . The trade in such specimens is subject to the provisions of Article III of the Convention ; °503 For the exclusive purpose of allowing international trade in live animals to appropriate and accep ­ table destinations and hunting trophies ; °504 For the exclusive purpose of allowing international trade in wool sheared from live vicugnas of the populations included in Appendix II (see + 210) and in the existant stock in Peru of 3 249 kg of wool , and in cloth and items made thereof. The reverse side of the cloth must bear the logotype adopted by the range States of the species, which are signatories to the Convenio para la Conserva ­ tion y Manejo de la Vicuna, and the selvages either the words 'VICUNANDES  CHILE' or the words 'VICUNANDES  PERO', depending on the country of origin ; °505 Fossils are not subject to the provisions of the Convention ; °506 No exports of adult plants of Pachypodium brevicaule from Madagascar are permitted until the tenth meeting of the Conference of the Parties ; °507 Seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile contai ­ ners are not subject to the provisions of the Convention . 15. 3 . 95 I EN 1 Official Journal of the European Communities No L 57/7 1 1 . In accordance with Article I (b) (iii), of the Convention, the symbol ( # ) followed by a number placed against the name of a species or higher taxon included in Appendix II designates parts or derivatives which are specified in relation thereto for the purposes of the Convention as follows : # 1 Designates all parts and derivatives, except : (a) seeds, spores and pollen (including pollinia) ; and (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers : # 2 Designates all parts and derivatives, except : (a) seeds and pollen ; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers ; and (c) chemical derivatives ; # 3 Designates roots and readily recognizable parts thereof ; # 4 Designates all parts and derivatives, except : (a) seeds and pollen ; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers ; (c) fruits and parts and derivatives thereof of naturalized or artificially propagated plants ; and (d) separate stem joints (pads) and parts and derivatives thereof of naturalized or artificially propa ­ gated plants of the genus Opuntia subgenus Opuntia \ # 5 Designates saw-logs, sawn wood and veneers ; # 6. Designnates logs, wood-chips and unprocessed broken material ; # 7. Designates all parts and derivatives, except : (a) seeds and pollen (including pollinia) ; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers ; (c) cut flowers of artificially propagated plants ; and (d) fruits and parts and derivatives thereof of artificially propagated plants of the genus Vanilla ; # 8 Designates all parts and derivatives, except : (a) seeds and pollen ; (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers ; and (c) finished pharmaceutical products. 12 . As none of the species or higher taxa of Flora included in Appendix I is annotated to the effect that its hybrids shall be treated in accordance,with the provisions of Article III of the Convention, this means that artificially propagated hybrids produced from one or more of these species or taxa may be traded with a certificate of artificial propagation, and that seeds and pollen (including pollinia), cut flowers, seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile containers of these hybrids are not subject to the provisions of the Convention. No L 57/8 I en Official Journal of the European Communities 15 . 3 . 95 Appendix I Appendix II FAUNA Animals CHORDATA MAMMALIA Mammals Monotremata Monotremes Tachyglossidae Echidnas or spiny ant-eaters Zaglossus spp. All long-nosed echidnas (New including egg-laying ant-eaters echidnas (C2) Guinea echidnas), or long-snouted Dasyuromorphia Marsupials Dasyuridae Marsupial mice Sminthopsis longicaudata Long-tailed dunnart or long-tailed marsupial-mouse or long-tailed sminthopsis Sminthopsis psammophila Sandhill dunnart or sandhill sminthopsis or large desert marsupial-mouse Thylacinus cynocephalus p.e. Tasmanian wolf or Thylacine or Tasmanian tiger Thylacinidae Thylacines Peramelemorphia Peramelidae Bandicoots Chaeropus ecaudatus p.e . Pig-footed bandicoot Macrotis lagotis Rabbit bandicoot or greater bilby or dalgite or rabbit-eared bandicoot Macrotis leucura White-tailed rabbit bandicoot or lesser rabbit (eared) bandicoot or yallara or lesser bilby Perameles bougainville (Western) barred bandicoot or (little) marl Diprotodontia Phalangeridae Phalangers and phalanger Phalanger orientalis Grey cuscus or common phalange Spilocuscus maculatus = 301 Spotted cuscus or spotted phalange Burramys parvus Mountain pygmy possum or burramys or Broom's pygmy possum 1 Burramyidde Pygmy possums Vombatidae Wombats Macropodidae Wallabies and kangaroos Lasiorhinus krefftii Queensland or Northern hairy-nosed wombat DendrÃ ¶lagus bennettianus (C2) Bennett's tree kangaroo or dusty tree kangaroo or tcharibbeena Dendrolagus inustus (C2) Grizzled grey tree kangaroo Dendrolagus lumholtzi (C2) Lumholt's tree kangaroo or boongary Dendrolagus ursinus (C2) Black tree kangaroo or Vogelkop tree-kangaroo Lagorchestes hirsutus Rufous or Western hare-wallaby or wurrup or ormala Lagostrophus fasciatus Band-hare-wallaby or munning Onycbogalea fraenata Bridled nail-tailed wallaby or merrin or bridled wallaby Onychogalea lunata Crescent nail-tailed wallaby or wurrung 15 . 3 . 95 I EN Official Journal of the European Communities No L 57/9 Appendix I Appendix II Potoroidae Bettongia spp. All rat-kangaroos or bettongs I Caloprymnus campestris p.e . l Desert rat-kangaroo or plains rat-kangaroo or I bluff-nosed rat-kangaroo Chiroptera l Bats Pteropodidae I Acerodon spp. Acerodon jubatus Flying foxes Golden-capped fruit bat I Acerodon lucifer p.e. Pandry giant fruit bat ! Pteropus spp. Q Pteropus insularis Flying foxes \ Truk fruit-bat Pteropus mariannus I \ Mariana fruit bat Pteropus molossinus l Ponape fruit bat I Pteropus phaeocephalus Mortlock fruit bat Pteropus pilosus I Large paula fruit bat \ Pteropus samoensis I \ Samoan fruit bat l Pteropus tonganus Insular flying fox I Primates Primates spp. (*) = 302 (C2) Primates All Primates Lemuridae Lemuridae spp. I Lemurs All lemurs or sportive lemurs or gentle lemurs Megaladapidae Megaladapidae spp. = 303 Cheirogaleidae Cheirogaleidae spp. All dwarf and mouse lemurs Indridae Indridae spp. Indris , sifakas and avahis All indris, sifakas, avahis and woolly lemurs I Daubentoniidae Daubentonia madagascariensis Aye-ayes Aye-aye t Callithricidae Callimico goeldii Tamarins and marmosets Goeldi's marmoset, Goeldi's tamarin or I Goeldi's monkey Callithrix aurita = 304 I White-eared marmoset, buffy-tufted-ear marmoset Callithrix flavtceps = 304 Buff-headed marmoset Leontopithecus spp. = 305 Golden (lion) tamarins or golden marmosets or I l maned tamarins Saguinus bicolor Pied or bare-faced tamarin I Saguinus geoffroyi = 306 I Geoffrey's tamam Saguinus leucopus I \ White-footed tamarin Saguinus oedipus Cotton-headed tamarin or cotton-top marmoset or pinche marmoset or Liszt I monkey or cotton-top tamarin (Geoffroy tamarin included), rufous-naped tamarin I Cebidae Alouatta colbensis = 307 I New world monkeys I Alouatta palliata I Mantled howler monkey I Alouatta pigra  307 I Guatemalan howler monkey I Ateles geoffroyi frontatus I Black-browed spider monkey I Ateles geoffroyi panamensis I l Red (bellied) spider monkey or Panama spider I monkey \ I Brachyteles arachnoÃ ¯des I Woolly spider monkey, muriqui II Cacajao spp. II All uakaris I No L 57/ 10 EN Official Journal of the European Communities 15. 3 . 95 Appendix IIAppendix I Chiropotes albinasus White-nosed saki , red-nosed saki Lagothrix flavicauda Yellow tailed woolly monkey SaimirÃ ­ oerstedii Red-backed squirrel monkey or Central American squirrel monkey Cercocebus galeritus galeritus Tana River mangabey (monkey) Cercopitbecidae Old world monkeys Cercophitecus diana = 308 Diana guenon Diana monkey (Roloway monkey included) Macaca silenus Lion-tailed macaque or wanderoo Mandrillus leucophaeus = 309 Drill Mandrillus sphinx = 309 Mandrill Nasalis concolor = 310 Probocis monkey Nasalis larvatus Probocis monkey Presbytis potenziani Mentawai leaf monkey or long-tailed langur Procolobus pennantii kirkii = 311 Kirk's or Zanzibar or red colobus Procolobus rufomitratus = 312 Tana River red colobus Pygathrix spp. = 313 Douc langur and snub-nosed monkey's Semnopithecus entellus = 314 Entellus, true, hanuman grey or common Hylobatidae Gibbons Hominidae langur Trachypithecus geei = 315 Golden langur Trachypithecus pileatus = 316 Capped langur or capped monkey or bonneted langur Hylobatidae spp. All gibbons Gorilla gorilla Gorilla Pan spp. Chimpanzees Pongo pygmaeus Orang-utan Myrmecophaga tridactyla (C 1 ) Giant ant-eater Bradypus variegatus = 317 Bolivian three-toed sloth or brown-throated sloth Xenarthra Edentates Myrmecophagidae Ant-eaters Bradypodidae Sloths Dasypodidae Armadillos Pholidota Pangolins or scaly ant-eaters Manidae Pangolins Priodontes maximus = 318 Giant armadillo CI )Manis spp. Pangolins (double-toothed Lagomorpha Lagomorphs rodents) Leporidae Rabbits and hares Caprolagus hispidus Assam rabbit or hispid hare Romerolagus diazi Volcano rabbit or Teporingo 15 . 3 . 95 EN No L 57/11Official Journal of the European Communities Appendix I Appendix II Rodentia Rodents Sciuridae Squirrels and marmots Cynomys mexicanus Mexican prairie dog or Mexican prairie marmot CIRatufa spp. All giant quirrelsMuridae Rats and mice Leporillus conditor Greater stick-nest rat or house-building rat Pseudomys praeconis  Shark Bay (false) mouse Xeromys myoides  False water-rat Zyzomys pedunculatus Central thick-tailed rat or Macdonnell Range rock-rat Chinchilla spp. °501 All chinchillas CI Chinchillidae Chinchillas Cetacea Cetaceans (whales, dolphins and porpoises) Platanistidae River dolphins Cetacea spp. (*) All whales, dolphins and porpoises Lipotes vexillifer White flag dolphin or white fin dolphin or Chinese river dolphin or Baiji or Chinese lake dolphin or Yangtze River dolphin Platanista spp. Susus or Ganges and Indus river dolphins Berardius spp.  Four-toothed whalesZiphiidae Physeteridae Hyperoodon spp.  Bottlenose whales Delphinidae Dolphins Phocoenidae Eschrichtidae Grey whales Balaenopteridae Rorquals Physeter catodon = 319 Sperm whales or spermacet whale or cachalot or pot-whale Sotalia spp. All South American river dolphins Sousa spp. All humpbacked dolphins Neophocaena phocaenoides (Indian) finless porpoise or finless black porpoise or black finless porpoise Phocoena sinus Cochito or vaguita or Gulf of California harbour porpoise or Gulf porpoise Eschrichtius robustus = 320 Grey whale or gray whale or California gray or devil fish or hard head or mussel digger or gray back or rip sack Balaenoptera acutorostrata (")  101 Minke whale or lesser rorqual or little piked whale Balaenoptera borealis Sei whale or Rudolphi's rorqual or pollack whale or coalfish whale Balaenoptera edeni Bryde's whale or Tropical whale Balaenoptera musculus Blue whale or Sibbald's rorqual or sulphur bottom whale Balaenoptera physalus (True) fin whale or (common) finback or common rorqual or finner or herring whale or razorback or fin-backed whale Megaptera novaeangliae Humpback (whale) or humpbacked whale or hump whale or bunch or hunchbacked whale Balaena mysticetus Bowhead whale Eubalaena spp. = 321  Right whales Caperea marginata Pygmy right whale Balaenidae Right whales Neobalaenidae Carnivora Carnivores Canidae Dogs, wolves and foxes Canis lupus (*) Grey wolf 102 (C2)Canis lupus (") + 201 Grey wolf or wolf or gray wolf or common wolf or timber wolf Cerdocyon thous = 322 Crab eating fox No L 57/ 12 I EN 1 Official Journal of the European Communities 15. 3. 95 Appendix I Appendix II Chrysocyon brachyurus Maned wolf (C2) Cuon alpinus Asiatic wild dog or dhole or Indian wild dog Pseudalopex culpaeus = 322 Colpeo fox or colpeo, red fox or Andean wolf Pseudalopex griseus = 323 Chico grey or chilla or Argentine grey fox, little fox or Pampa fox Pseudalopex gymnocercus = 322 Pampas fox Speothos venaticus Bush dog or savannah dog Vulpes cana Dog fox, corsac or steppe fox of Afghan fox, Blandford's fox or hoary fox ¢ Vulpes zerda = 324 Fennex fox Ursidae Bears Ursidae spp . (") All bears (C2 : Ursus maritimus Polar bear) Ailuropoda melanoleuca Giant panda Ailurus fulgens Lesser panda or red panda or cat-bear Helarctos malayanus Sun bear Melursus ursinus Sloth bear Tremarctos ornatus Spectacled bear or Andean bear Ursus arctos (") + 202 Brown bear or grizzly bear Ursus arctos isabellinus Himalayan brown bear or red bear Ursus thibetanus = 325 Asiatic black bear of Himalayan (black) bear Aonyx congicus (*") + 203 = 326 Cameroon clawless otter or small-toothed clawless otter or small-clawed otter Mustelidae Weasels, badgers, skunks and others Conepatus humboldtii Patagonian (hog-nosed) skunk Enhydra lutris nereis Southern sea otter or Californian sea otter Lontra felina = 327 Marine otter or chungungo or sea cat or chingungo Lontra longicaudis = 328 Long-tailed otter (La Plata otter or South American otter or lobito de rio and Central American otter included) Lontra provocax  327 Southern river otter or Huillin Lutra lutra Eurasian or European (river) otter or Old World otter or common otter Lutrinae spp. (*) All otters Mustela nigripes Black-footed ferret Pteronura brasiliensis Giant otter or Brazilian otter Viverridae Genets, civets and mongooses Cryptoprocta ferox Fossa (cat) Cynogale bennettii (Cl ) Otter civet Eupleres goudotii = 329 (CI ) Fanalouc or fanalouc (mongoose) or Malagasy mongoose or slender fanalouc 15 . 3 . 95 EN Official Journal of the European Communities No L 57/ 13 Appendix I Appendix II CI )Fossa fossana Malagasy civet, fanaloka (civet) Hemigalus derbyanus Banded palm civet or Hardwick's civet banded musang (CI )Prionodon linsang (Banded) linsang Prionodon pardicolor Spotted linsang or tiger-civet Hyaenidae Hyaenas Parahyaena brunnea = 330 Brown hyaena Felidae spp. (*) (C2 : Felis silvestrisFelidae Cats or felines All cats Wi d cat Herpailurus yagouarondi (*) Jaguarundi Leptailurus serval Serval Lynx canadensis Canadian lynx Lynx lynx Eurasian lynx Oncifelis colocolo Pampas cat Prionailurus bengalensis (*) Leopard cat Puma concolor (*) Puma or cougar) Acinonyx jubatus 502 Cheetah or hunting leopard Caracal caracal (") + 204 = 331 Asian caracal (lynx) or desert lynx Catopuma temminckii = 332 Asiatic golden cat or Temminck's (golden) cat Felis nigripes Black-footed cat or small-spotted cat Herpailurus yagouarondi (") + 205 = 332 Jaguarundi Leopardus pardalis = 332 , Ocelot Leopardus tigrinus = 332 Little spotted cat Leopardus wiedii  332 Margay Lynx pardinus = 333 Iberian lynx Neofelis nebulosa Clouded leopard Oncifelis geoffroyi = 332 Geoffrey's cat Oreailurus jacobita = 332 Andean or mountain cat Panthera leo persica Asiatic lion or Indian lion Panthera onca Jaguar Panthera pardus Leopard Panthera tigris Tiger No L 57/ 14 EN Official Journal of the European Communities 15. 3 . 95 Appendix IIAppendix I Pardofelis marmorata = 332 Marbled cat Prionailurus bengalensis bengalensis (") + 206 = 332 Bengal leopard cat Prionailurus planiceps = 332 Flat-headed cat Prionailurus rubiginosus (") -I- 207 = 332 Rusty-spotted cat Puma concolor coryi = 332 Florida puma or Florida cougar or Florida panther Puma concolor costaricensis = 332 Costa Rican puma or Central American puma Puma concolor couguar = 332 Eastern puma or Eastern cougar or Easter panther Uncia uncia = 334 Snow leopard Otariidae Eared seals Arctocephalus spp. (*) All (southern) fur seals Arctocephalus townsendi Guadalupe fur seal or Lower Californian fur seal Phocidae True seals (CI )Mirounga leonina Southern Elephant-seal Monachus spp. All monk seals Proboscidea Proboscideans- Elephantidae Elephants Elephas maximus Asian elephant or Indian elephant Loxodonta africana African elephant (CI Sirenia Sea cows Dugongidae Dugongs Trichechidae Manatees Dugong dugon (') + 208 Dugong or sea cow Dugong dugon (")  103 Dugong or sea cow Trichechus inunguis Amazonian or South American manatee Trichechus manatus West Indian or North American or Caribbean manatee CITrichechus senegalensis West African manatee Penssodactyla Odd-toed ungulates Equidae Horses Equus africanus = 335 African wild ass Equus grevyi Grevy's zebra (CI )Equus hemionus (*) Asiatic wild ass or Asian wild ass Equus hemionus hemionus Mangolian wild ass or dziggetai or kulan Equus kiang = 336 Kiang Equus onager (*) = 336 Equus onager khur = 336 Indian wild ass or khar or ghor-khar 15. 3 . 95 EN I Official Journal of the European Communities No L 57/ 15 Appendix IIAppendix I Equus przewalskii = 337 Przewalski's horse or Mongolian wild horse Equus zebra hartmannae Hartmann's mountain zebra (CI Equus zebra zebra Cape mountain zebra Tapiridae spp. (**) Tapirs Tapiridae Tapirs (CI )Tapirus terrestis South American or Brazilian tapir Rhinocerotidae Rhinoceroses Rhinocerotidae spp. (") All rhinoceroses or rhinos (C2)Ceratotherium simum simum (') + 209 503 Southern white rhinoceros . Artiodactyla Even-toed ungulates Suidae Old world pigs or swine Babyrousa babyrussa Babirusa or deer hog or Babiroussa Sus salvanius Pygmy hog Tayassuidae Tayassuidae (*) spp.  104 Peccaries Catagonus wagneri Chacoan peccary, chaco peccary Hippopotamidae Hippopotamuses Hexaprotodon liberiensis = 338 Pygmy hippopotamus Hippopotamus amphibius . Hippopotamus Lama guanicoe Guanaco (C2) (C2) (C2) Camelidae Camels and lamas Vicugna vicugna (")  105 Vicuna or vicugna Vicugna vicugna (*) + 210. Vicuna or vicugna ' 504 Moschidae Cervidae Moschus spp. (*)  106 Musk deer Moschus spp. (") 4- 211 Musk deer Axis porcinus annamiticus = 339 Ganges or Thai hog deer Axis porcinus calamianensis = 340 Calamian (hog) deer or Philippine deer Axis porcinus kuhli = 341 Kuhl's (hog) deer or Bawean (hog) deer Blastocerus dichotomus Marsh deer or Guasu pucu Dama mesopotamica = 342 Persion fallow deer or Mesopotamian fallow deer Cervus duvaucelii Swamp deer or barasingha Cervus elaphus bactrianus Bactrian (red) deer or Bokharan deer or Bactrian wapiti Cervus elaphus hanglu Kashmir stag or hanglu or Kashmir deer Cervus eldii Brow-antlered deer or Eld's deer or thamin Hippocamelus spp. Andean, Chilean or Peruvian huemal or taruca or Chilean or Peruvian quemal or Andean huemul or Chilean or Peruvian huemul Megamuntiacus vuquanghensis Muntiacus crinifrons Black muntjac Ozotoceros bezoarticus Pampas deer No L 57/16 [ EN Official Journal of the European Communities 15. 3 . 95 Appendix I Appendix II Pudu mephistophiles Northern pudu (C2) Pudu pudu Southern or Chilean pudu.' Antilocapra americana + 212 Pronghorn Addax nasomaculatus Addax Antilocapridae Bovidae Cattle, sheep, goats , antelopes, etc . Ammotragus lervia Barbary sheep, Aoudad or Uaddan Bison bison atbabascae Wood bison Bos gaurus = 343 Gaur or saladang or seladang, Indian wild ox or Indian bison Bos mutus = 344 °501 Wild yak Bos sauveli = 345 Kouprey Bubalus depressicornis = 346 Lowland anoa Bubalus mindorensis = 346 Tamaraw or tamarou Bubalus quarlesi = 346 Mountain anoa Budorcas taxicolor Takin (Bovid) Capra falconeri Markhor Cephalophus dorsalis Bay duiker Cephalophus jentinki Jentinks duiker Cephalophus monticola Blue duiker (antelope) Cephalophus ogilbyi Ogilby's duiker Cephalophus silvicultor Yellow-backed duiker Cephalophus zebra Banded or zebra duiker Damaliscus pygargus pygargus = 347 Bontebok (antelope) Gazella dama Dama gazelle Hippotragus niger variani Giant sable antelope Kobus leche Lechwe (antelope) Naemorhedus baileyi = 348 Red goral Naemorhedus caudatus = 348 Naemorhedus goral Goral Naemorhedus sumatraensis = 349 Serow Oryx dammah = 350 Scimitar-horned or white oryx Oryx leucoryx Arabin oryx Ovis ammon (*) Argali or Marco Polo Sheep (C2) 15 . 3 . 95 I EN I Official Journal of the European Communities No L 57/17 Appendix I Appendix II Ovis ammon hodgsonii Great Tibetan sheep, nyan or Tibetan argali Ovis canadensis + 212 Mountain or bighorn sheep, Mexican bighorn sheep Ovis orientalis ophion  351 Cyprian mouflon Ovis vignei Urial or shapu or shapo Pantholops hodgsonii Chiru or orong or Tibetan antelope Pseudoryx nghetinhensis Rupicapra pyrenaica ornata = 352 Abruzzi chamois Saiga tatarica Saiga antelope AVES Birds Struthioniformes Struthionidae Struthio camelus + 213 North African Ostrich Rheiformes Reas Rheidae Rheas Rhea pennata = 353 Lesser or Darwin's rhea or Puna rhea Rhea americana Argentina (greater) rhea or Argentina (common) rhea Tinamiformes Tinamous - Tinamidae Tinamous Tinamus solitarius Solitary tinamou Sphenisciformes Penguins Spheniscidae Penguins Spheniscus humboldti Humboldt penguin Spheniscus demersus (CI ) Black-footed penguin or jackass penguin Podicipediformes Grebes Podicipedidae Grebes Podilymbus gigas Atitlan (pied-billed) grebe or giant pied-billed grebe Procellariiformes Tube-nosed swimmers l Diomdeidae Albatrosses Diomedea albatrus Short-tailed albatross or Steller's albatross Pelecaniformes Pelicans and kin Pelecanidae Pelicans Pelecanus crispus Dalmatian pelican Sulidae Boobies and gannets Papasula abbotti = 354 Abbott's booby Fregatidae Frigate birds Fregata andrewsi Christmas Islands frigate bird Ciconiiformes Wading birds (herons and kin) ¢ Balaenicipitidae Ciconiidae Storks Ciconia boyciana =. 355 Japanese white stork or white oriental stork No L 57/ 18 EN Official Journal of the European Communities 15. 3 . 95 Appendix I Appendix II Ciconia nigra Black stork (CI ) Jabiru mycteria Jabiru stork Mycteria cinerea Milky stork, milky wood stork Threskiornithidae Ibises and spoonbills Eudocimus ruber Scarlet ibis Geronticus calvus Bald ibis or Southern bald ibis Geronticus eremita Hermit ibis or Northern bald ibis Nipponia nippon Japanese crested ibis Platalea leucorodia White or Eurasian spoonbill (CI ) Phoenicopteridae spp. (ClPhoenicopteridae Phoenicopterus andinus Andean flamingo Phoenicopterus chilensis Chilean flamingo Phoenicopterus jamesi James' flamingo Phoenicopterus ruber ruber Caribbean flamingo or American flamingo or Cuban flamingo or rosy flamingo or West Indian flamingo or Roseate flamingo) Anseriformes Waterfowl Anatidae Ducks, geese and swans Anas aucklandica = 356 Auckland Island flightless teal (C2)Anas bernieri Madagascar teal Anas formosa Baikal teal Anas laysanensis = 357 Laysan duck or Laysan teal Anas oustaleti = 358 Marianas (Island) duck or Oustalet's grey duck or Marianas mallard duck Branta canadensis leucopareia Aleutian Canada goose (Cl )Branta ruficollis Red-breasted goose Branta sandvicensis Hawaiian goose or nÃ ©nÃ © Cairina scutulata White-winged wood duck Coscoroba coscoroba (CI ) Coscoroba (swan) Cygnus melanocorypha Black-necked swan Dendrocygna arborea Black-billed whistling duck, Cuban-tree duck or West Indian whistling duck Oxyura leucocephala White-headed duck Rhodonessa caryophyllacea p.e. Pink-headed duck Sarkidiornis melanotos Comb duck or knob-billed goose 15 . 3 . 95 EN I Official Journal of the European Communities No L 57/ 19 Appendix I Appendix II Falconiformes Birds of prey * Falconiformes spp. (*)  107 (Cl ) Diurnal birds of prey (except New world vultures) Cathartidae New world vultures Gymnogyps californianus California condor Vultur gryphus Andean condor Accipitridae True hawks Aquila adalberti = 359 Spanish imperial eagle Aquila heliaca Imperial eagle Chrondrohierax uncinatus wilsonii = 360 Cuba(n) hook-billed kite Haliaeetus albicilla White-tailed (sea) eagle or grey sea eagle Haliaeetus leucocephalus American bald eagle Harpia harpyja Harpy eagle Pithecophaga jefferyi Monkey-eating or Philippine eagle Falconidae Falcons and caracaras I Falco araea Seychelles kestrel Falco jugger Laggar falcon Falco newtoni + 214 Aldabra kestrel Falco pelegrinoides = 361 Barbary falcon Falco peregrinus Peregrine falcon Falco punctatus Mauritius kestrel Falco rusticolus Gyrfalcon Galliformes Fowl-like birds Megapodiidae Mound or builders Macrocephalon maleo Maleo or maleo megapode Cracidae Curassows and guans Crax blumenbachii Red-billed curassow or mutum Mitu mitu mitu = 362 (Eastern) Razor-billed curassow, mitu Oreophasis derbianus Horned guan Penelope albipennis White-winged guan Pipile jacutinga = 363 Black-fronted piping guan or black-faced piping guan or black faced curassow or jacutinga Pipile pipile pipile = 363 Trinidad white-headed curassow or Trinidad white-headed piping guan - Phasianidae Pheasants, partridges, quails and peacocks Argusianus argus (Cl ) Great argus pheasant Catreus wallichii Cheer pheasant Colinus virginianus ridgwayi Masked bobwhite Crossoptilon crossoptilon White eared-pheasant No L 57/20 | EN I Official Journal of the European Communities 15. 3 . 95 Appendix IIAppendix I Crossoptilon harmani = 364 Tibetan eared-pheasant Crossoptilon mantchuricum Brown-eared pheasant Gallus sonneratii Grey jungle fowl, Sonnerat's jungle fowl (CI ) (CI )Ithaginis cruentus Blood pheasant Lophopborus impejanus Himalayan impejan pheasant Lophopborus lhuysii Chinese monal Lophopborus sclateri Sclaters monal Lophura edwardsi Edward's pheasant Lophura imperialis Imperial pheasant Lophura swinhoii Swinhoe's pheasant . Pavo muticus Green peafowl Polyplectron bicalcaratum Grey or common peacock-pheasant Polyplectron emphanum Palawan peacock-pheasant (CI ) (CI ) (CI ) (CI ) Polyplectron germaini Germain's peacock-pheasant Polyplectron malacense Malay(sian) peacock-pheasant Polyplectron schleiermacheri = 365 Bornean peacock-pheasant Rheinardia ocellata = 366 Crested argus Syrmaticus ellioti Elliot's pheasant Syrmaticus humiae Hume's pheasant or (Hume's) bar-tailed pheasant Syrmaticus mikado Mikado pheasant Tetraogallus caspius Caspian snowcock Tetraogallus tibetanus Tibetan snowcock Tragopan blytbii Blyth's tragopan Tragopan caboti Cabot s tragopan Tragopan melanocephalus Western (horned) tragopan Tympanuchus cupido attwateri Attwater's (greater) prairie chicken Gruiformes Cranes, rails and kin Turnicidae Button-quails Pedionomidae Plains wanderer Turnix melanogaster Black-breasted button quail Pedionomus torquatus Plains wanderer 15. 3 . 95 EN Official Journal of the European Communities No L 57/21 Appendix I Appendix II Gruidae Cranes Grus americana Whooping crane Grus canadensis nesiotes Cuba sandhill crane Grus canadensis pulla Mississippi sandhill crane Grus japonensis Manchurian or red-crowned crane or Japanese crane Grus leucogeranus Siberian white crane or snow crane Grus monacha Hooded crane Grus nigricollis Black-necked crane or Tibetan crane Grus vipio White naped crane or white-necked crane Gruidae spp. Q (CI : Grus canadensis pratensis All cranes Florida sandhill crane) Rallidae Rails Gallirallus sylvestris = 367 Lord Howe rail or Lord Howe Island wood hen Gallirallus australis hectori (C2) New Zealand wood rail or Eastern or Buff Weka rail Rhynochetidae Kagu Rhynochetos jubatus Kagu Otididae Bustards Ardeotis nigriceps = 368 Great Indian bustard Chlamydotis undulata Houbara bustard Eupodotis bengalensis = 369 Bengel florican or Bengal bustard Otididae spp. (*) (Cl : Otis tarda Bustards Great bustard Charadriiformes Waders, gulls and auks Scolopacidae Sandpipers Numenius borealis Eskimo curlew Numenius tenuirostris Slender-billed or long-billed curlew Tringa guttifer Nordmann's or spotted greenshank Laridae Gulls and terns Larus relictus Relict gull or khar turunt tsakhiai Columbiformes Pigeons, sandgrouse Columbidae Pigeons and doves Caloenas nicobarica Nicobar dove or pigeon Ducula mindorensis Mindoro imperial pigeon or Mindoro zone-tailed pigeon Gallicolumba luzonica (C2) Luzon bleeding heart pigeon or bleeding heart dove Goura spp. (C 1 ) All crowned pigeons No L 57/22 PEN Official Journal of the European Communities 15. 3 . 95 Appendix I . Appendix II Psittaciformes spp. (*)  108 (C2) Parrots and related birds (except : budgerigar, cockatiel and rose-ringed parakeet) Psittaciformes Parrots and kin Psittacidae Parrots Amazona arausiaca Red-necked amazon or jacquot or blue faced amazon or lesser Dominican amazon Amazona barbadensis Yellow-shouldered amazon . Amazona brasiliensis Red-tailed amazon Amazona guildingii St Vincent parrot or St Vicent amazon Amazona imperialis Imperial amazon or imperial parrot Amazona leucocephala Cuban amazon or Bahamas amazon or Bahaman amazon or Cayman amazon Amazona pretrei Red-spectacled amazon or red-spectacled parrot Amazona rhodocorytba = 370 Red-crowned amazon or red-browed parrot or red-crowned parrot Amazona tucumana Tucuman amazon Amazona versicolor St Lucia amazon or St Lucia parrot Amazona vinacea Vinaceous amazon or vinaceous (breasted) parrot Amazona vittata Puerto Rican amazon or Puerto Rico parrot or Puerto Rican parrot or red-fronted amazon Anodorhynchus spp.  Blue macaws Ara ambigua  Buffon s macaw Ara glaucogularis = 371 Blue throated macaw, Wagler's macaw or Caninde macaw Ara macao  Scarlet macaw Ara maracana  Illiger's macaw Ara militaris  Military macaw Ara rubrogenys  Red-fronted macaw Aratinga guarouba Golden parakeet or golden conure or Queen of Bavaria or Queen of Bavaria's conure Cacatua goffini Goffin's cockatoo Cacatua haematuropygia Red-vented cockatoo Cacatua moluccensis Moluccan cockatoo Cyanopsitta spixii Little blue macaw or Spix's macaw Cyanoramphus auriceps forbesi Forbes parakeet or Forbes kakanki or Chatham Island yellow-fronted parakeet Cyanoramphus cookii = 372 Norfolk Island parakeet Cyanoramphus novaezelandiae Red-fronted parakeet or red-fronted kakariki or New Zealand parakeet Cyclopsitta diophthalma coxeni = 373 Coxen blue-browed fig parrot or Coxen two-eyed fig parrot or Coxen double-eyed fig parrot Eos histrio Red and blue lory Geopsittacus occidentalis p.e . = 374 (Australian) night parrot 15 . 3 . 95 I EN Official Journal of the European Communities No L 57/23 Appendix I Appendix II Neophema chrysogaster \ Orange-bellied parakeet or orange-bellied parrot Ognorhynchus icterotis Yellow-eared conure Pezoporus wallicus \ Ground parrot or ground parakeet or swamp parakeet Pionopsitta pileata l Pileated parrot or red-capped parrot Probosciger aterrimus Palm cockatoo, great black cockatoo, Cape York \ cockatoo Psephotus chrysopterygius Golden-shouldered parakeet Psephotus dissimilis = 375 Hooded parrot Psephotus' pulcherrimus p.e . Paradise parrot or beautiful parakeet Psittacula echo = 376 Mauritius ring-necked parakeet Pyrrhura cruentata Blue-throated conure or ochre-marked parakeet or red-rumped conure Rhynchopsitta spp. \ Thick-billed parrot and maroon-fronted parrot Strigops habroptilus Kakapo or owl parrot Cuculiformes Cuckoos and kin Musophagidae I Musophaga porphyreolophus = 377 (Cl ) Turacos or plantain eaters Purple-crested turaco Tauraco spp. (Cl : Tauraco corythaix Turacos Helmeted or knysna turaco Tauraco fischeri Fischer's turaco l Tauraco livingstonii Livingstone's turaco Tauraco persa I Guinea turaco Tauraco schalowi Schalow's turaco Tauraco schuetti Black-billed turaco) Strigiformes I Strigiformes spp. (*) (Cl ) Owls Owls Tytonidae Tyto soumagnei Barn owls Madagascar owl, Soumagne's owl or Madagascar red owl Strigida Athene blewitti Typical owls Forest spotted or Forest littel owl Mimizuku gurneyi = 378 Giant scops owl Ninox novaeseelandiae undulata = 379 Norfolk Island boobook owl Ninox squamipila natalis Christmas Island (hawk) owl Apodiformes Swifts and hummingbirds Trochilidae \ Trochilidae spp. (*) , Hummingbirds Hummingbirds Ramphodon dohrnii = 380 Hook-billed hermit Trogoniformes l Trogons Trogonidae Pharomachrus mocinno Trogons Resplendent quetzal No L 57/24 Hen I Official Journal of the European Communities 15 . 3 . 95 Appendix I Appendix II Coraciiformes Kingfishers and kin Bucerotidae Hornbills Aceros spp. (") Hornbills (Cl : Aceros narcondami Narcondam hornbill) Aceros nipalensis Rufous-necked hornbill Aceros subruficollis Plain-pouched hornbill Anorrhinus spp. = 381 Bushy-crested hornbill Anthracoceros spp. Hornbills Buceros spp. (*) (Cl : Buceros hydrocorax hydrocorax Hornbills Luzon rufous hornbill or Philippine hornbill Buceros rhinoceros rhinoceros Malayan rhinoceros hornbill) Buceros bicornis Great pied hornbill or great Indian hornbill Buceros vigil  382 Helmeted hornbill Penelopides spp. Hornbills Piciformes Woodpeckers, toucans and kin Ramphastidae Pteroglossus aracari Black-necked aracari Pteroglossus viridis Green aracari Ramphastos sulfuratus Keel-billed toucan Ramphastos toco Toco toucan Ramphastos tucanus Red-billed toucan Ramphastos vitellinus Channel-billed toucan Picidae Woodpeakers Campephilus imperialis Imperial woodpecker Dryocopus javensis richardsi Tristam's or white-bellied black woodpecker Passeriformes Songbirds or perching birds Cotingidae Cotingas Cotinga maculata Banded or spotted cotinga Rupicola spp. Cock-of-the-rocks (C2) Xipholena atropurpurea White-winged cotinga Pittidae Pittas Pitta guajana Banded pitta or blue-tailed pitta Pitta gurneyi Gurney's .pitta Pitta kochi Koch's pitta Pitta nympha = 383 (C2) Japanese fairy pitta or Fairy blue-winged pitta 15 . 3 . 95 I EN Official Journal of the European Communities No L 57/25 Appendix IIAppendix I Atrichornis clamosus Noisy scrub-bird or Western scrub-bird Pseudochelidon sirintarae White-eyed river martin Atrichornithidae Scrub-birds Hirundinidae Swallows and martins Muscicapidae Old world flycatchers Cyornis ruckii = 384 Rueck's blue flycatcher or Rueck's niltava Dasyornis broadbenti litoralis p.e . Western rufous bristlebird or lesser rufous bristlebird or rufous-headed bristlebird Dasyornis longirostris = 385 Western (rufous) bristlebird or long-billed bristlebird Picathartes gymnocephalus Bare-headed rockfowl Picathartes areas Grey-necked rockfowl Zosterops albogularis White-breasted silver-eye Lichenostomus melanops cassidix = 386 Helmeted honeyeater or subcrested honeyeater Zosteropidae White-eyes * Meliphagidae Honeyeaters Emberizidae Cardinals Gubernatrix cristata Yellow cardinal , green cardinal Paroaria capitata Yellow-billed cardinal Paroaria coronata Red-crested cardinal Icteridae Agelaius flavus Saffron-cowled blackbird Carduelis cucullata = 387 Red siskin Fringillidae Finches or New World seedeaters Carduelis yarrellii = 387 Yellow-faced siskin Poephila cincta cincta Black-throated finch or Parson finch Estrildidae Sturnidae Starlings Paradisaeidae Birds of paradise Leucopsar rotbschildi Rothschild's mynah or Rothschild's starling or Bali mynah or white starling Paradisaeidae spp. Birds of paradise CI ) REPTILIA Reptiles Testudinata Chelonians, tortoises , terrapins and turtles Dermatemys mawii Central American river turtle Dermatemydidae Emydidae Freshwater turtles Batagur baska Common batagur or river terrapin or tuntong Clemmys insculpta Wood turtle Clemmys muhlenbergi Bog turtle or Muhlenberg's turtle Geoclemys hamiltonii Black pond turtle or spotted pond turtle Hamilton s terrapin or Kacbuga tecta = 388 Indian tent turtle or India roof(ed) turtle or India sawback turtle or dura turtle Melanochelys tricarinata  389 Three-keeled turtle or Bengal three-keeled land terrapin or Asian three-keeled turtle or three-keeld land tortoise Morenia ocellata Burmese swamp turtle or Bengal eyed terrapin or Burmese peacock turtle Terrapene spp. (*) Aquatic box turtles Terrapene coabuila Aquatic box turtle or water bow turtle or coahuila turtle No L 57/26 | EN I . Official Journal of the European Communities 15. 3 . 95 Appendix I Appendix II Testudinidae Land tortoises Testudinidae spp. (*) Land tortoises (C2) (CI : Testudo graeca Spur-thighed or common or Greek tortoise Testudo hermanni Hermann's tortoise Testudo marginata . Marginated tortoise) Geochelone nigra = 390 Galapagos giant tortoise Geochelone radiata = 391 (Madagascar) radiated tortoise Geochelone yniphora = 391 Madagascar tortoise or angulated tortoise or angonoka Gopherus flavomarginatus Bolson tortoise or Mexican giant gopher tortoise Psammobates geometricus = 391 Geometric tortoise Testudo kleinmanni Egyptian tortoise Cheloniidae spp. (True) sea turtles Cheloniidae Sea turtles Dermochelyidae Leather-back turtles Trionychidae Soft-shelled turtles Dermochelys coriacea Leather-back turtles or luth turtle or leathery turtle Lissemys punctata India flap-shell(ed) turtle or flap-shell(ed) spotted turtle Trionyx ater = 392 Black soft-shell(ed) turtle or black mud turtle or Cuatro Cienages soft-shell(ed) turtle Tryonyx gangeticus = 392 Ganges soft-shell(ed) turtle or Indian soft-shell(ed) turtle Trionyx hurum = 392 Peacock-marked soft shell(ed) turtle or brown soft-shell(ed) turtle or peacock softshell(ed) turtle Trionyx nigricans = 392 Dark coloured soft-shell(ed) turtle or sacred black mud turtle Erymnochelys madagascariensis = 393 (C2)Pelomedusidae Sidenecke turtles Madagascar sidenecke turtle Peltocephalus dumeriliana = 393 (C2) Big headed Amazon River turtle Podocnemis spp. (C2) River turtles or sideneck turtles Chelidae Snake-necked turtles Pseudemydura umbrina Short-necked (swamp) turtle or (western) swamp turtle Crocodylia spp. (*) = 394 (C2) Cocodiles, Caiman, Alligator and Ghavials Crocodylia Cocodilians Alligatoridae Alligators and caimans Alligator sinensis China alligator or Chinese alligator Caiman crocodilus apaporiensis Rio Apaporis (spectacled) caiman or Apaporis river caiman Caiman latirostris Broad-nosed caiman or broad-snoute caiman 109 Crocodylidae True crocodiles and false gavial Melanosuchus niger (") - Black caiman Crocodylus acutus American crocodile Crocodylus cataphractus African slender-snouted sharp-nosed crocodile Crocodylus intermedius Orinoco crocodile Crocodylus moreletii Morelet's crocodile crocodile or African 15 . 3 .. 95 EN Official Journal of the European Communities No L 57/27 Appendix I Appendix II Crocodylus niloticus (")  110 Nile crocodile Crocodylus novaeguineae mindorensis = 395 Philippine or Mindoro crocodile Crocodylus palustris Mugger (crocodile) or marsh crocodile or broad-snouted crocodile Crocodylus porosus (")  111 Saltwater crocodile or estuarine crocodile Crocodylus rhombifer Cuban crocodile Crocodylus siamensis Siamese crocodile Osteolaemus tetraspis (African) dwarf crocodile Tomistoma schlegelii False gavial or tomistoma (crocodile) or false gharial Gavialis gangeticus (Indian) gavial or gharial Gavialidae Gavials Rhynchocephalia Rhynchocephalia Sphenodontidae Tuatura Sphenodon spp. Tuatara Sauna Lizards Gekkonidae Geckos Agamidae Agamids Chamaeleonidae Chameleons Cyrtodactylus serpensinstila Serpent Island gecko Phelsuma spp. (C2) Day geckos Uromastyx spp. (C2) Spiny-tailed lizards or mastigures or spiny-tailed agamids or dabb lizards or palm lizards Bradypodion spp. = 396 Dwarf chameleons Chamaeleo spp. Chameleons (CI : Chamaeleo chamaeleon Common chameleon or Mediterranean chameleon) Amblyrhynchus cristatus (C2) Galapagos marine iguana Iguanidae Iguanids Brachylophus spp. Banded and Fiji crested iguanas Conolophus spp. (Galapagos) land iguanas or land lizards (C2) Cyclura spp. Ground iguanas or West Indian rock iguanas Sauromalus varius San Esteban Island Chuckwalla Lacertidae Gallotia simonyi Hierro giant lizard Iguana spp .  (Common) iguanas Phrynosoma coronatum  Coast horned lizard Podarcis lilfordi  Lilford's wall lizard Podarcis pityusensis  Ibiza wall lizard Cordylus spp.  Girdled lizard Pseudocordylus spp. Crag lizards Cnemidophorus hyperythrus (CI ) Orange-throated whiptail (lizard) or orange-throated race runner Cordylidae Teiidae Teiid lizards Crocodilurus lacertinus Dragon lizard or dragon lizardet Dracaena spp.  Caiman lizards Tupinambis spp.  Tegus or tegu lizards No L 57/28 I en Official Journal of the European Communities 15 . 3 . 95 Appendix I Appendix II Corucia zebrata Prehensile  tailed skink Shinisaurus crocodilurus Chinese crocodile lizard Scincidae Skinks Xenosauridae Crocodile lizards Helodermatidae Gila monster or beaded lizards Varanidae Monitors Heloderma spp. (Cl ) Gila monster and beaded lizard or poisonous lizards &lt; Varanus spp. (*) Monitors or goannas (C2) Varanus bengalensis Bengal or Indian monitor Varanus flavescens Yellow monitor or ruddy snub-nosed monitor or yellow land lizard or (Indian) oralgrain lizard Varanus griseus Desert or grey monitor Varanus komodoensis Komodo dragon or Komodo (Island) monitor or ora Serpentes Snakes Boidae Snakes (boas and pythons) Boidae spp. (*) Giant snakes or boids or boas and pythons or giant constricting snakes (C2 : Boa constrictor Boa constrictor . Eunectes spp. Anacondas Python spp. (*) Pythons Eryx jaculus (Spotted) sand boa Morelia ametbistina Amethyst python Morelia boeleni Boelen's python Morelia oenpelliensis Morelia spilota Carpet python ) Acrantophis spp.  Madagascar boas Boa constrictor occidentalis m 397 Argentine boa constrictor Bolyeria multocarinata  Round Island boa Casarea dussumieri Keel-scaled boa or Round Island boa Epicrates inornatus Yellow tree of Puerto Rica boa or Culebra grande Epicrates monensis Virgin Island tree boa or Mona Island boa Epicartes subflavus  Jamaica(n) boa Python molurus molurus = 398 Indian (rock) python or tiger python Sanzinia madagascariensis Sanzinia or Madagascar tree boa Colubridae Colubrid snakes (water snakes, grass snakes and tree snakes) Clelia clelia = 399 Mussurana (snake) or usurana Cyclagras gigas = 400 (C2) South American false cobra or South American water cobra or beach cobra or surucucu Elachistodon westermanni Indian egg-eating snake or Indian egg-eater or Westermann's snake Elapidae Front-fanged snakes Ptyas mucosus Common rat snake Hoplocephalus hungaroides Broad-headed snake Naja naja Asiatic cobra Ophiophagus hannah King cobra 15. 3 . 95 I EN 1 Official Journal of the European Communities No L 57/29 Appendix I Appendix II Viperidae Vipers Vipera ursinii + 215 Orsini's viper, meadow viper Vipera wagneri Wagner's viper AMPHIBIA Amphibians Caudata Tailed amphibians Ambystomidae Mole amphibians Ambystoma dumerilii* Lake Patzcuaro salamander or achoque Ambystoma mexicanum Axolote (salamander) Cryptobranchidae Giant salamanders Andrias spp. = 401 Giant salamanders Anura Tail-less amphibians (frogs and toads) Bufonidae True toads Atelopus varius zeteki Zetek s frog or (Panamanian) golden frog or golden arrow poison frog Bufo periglenes Golden toad or orange toad Bufo retiformis Sonoran green toad (C2) Bufo superciliaris Cameroon toad Nectophrynoides spp. Viviparous African toad Rheobatrachus spp. Gastric brooding frogs Dendrobates spp. Poison arrow frogs Phyllobates spp. Poison dart frogs Mantella aurantiaca Rana hexadactyla Six-fingered frog Rana tigerina Indian bullfrog Myobatrachidae Dendrobatidae Ranidae Microhylidae Ceratodiformes Ceratodontidae Ceratodes Coelacanthiformes Latimeriidae Dyscophus antongilii Madagascar tomato frog PISCES Fish Neoceratodus forsteri Australian lungfish or ceratodus or Queensland lungfish Latimeria chalumnae Coelacanth Acipenseriformes Sturgeon and paddlefishes Acipenseridae Sturgeons Acipenser brevirostrum Shortnose sturgeon Acipenser oxyrhynchus Atlantic sturgeon Acipenser sturio Common sturgeon or Baltic sturgeon Polyodontidae Polyodon spathula American paddlefish No L 57/30 EN Official Journal of the European Communities 15. 3 . 95 Appendix I Appendix II Osteoglossiformes Bonytongues and kin Osteoglossidae Bony-tongues Scleropages formosus Asiatic bony-tongue or Asian bony-tongue or kelesa or golden dragon fish or golden arowana Arapaima gigas (Cl ) Arapaima or pirarucu Cypriniformes Carp and carp-like-fish Cyprinidae ' Carp Probarbus jullieni Ikan temoleh or pla eesok (Thai) or ikaa temelian (Malay) Caecobarbus geertsi ¢African blind barb fish or Congo blind barb Catostomidae Chasmistes cujus  Cui-ui Siluriformes Catfish l Pangasiidae Schilbeid catfish Pangasianodon gigas Giant catfish Perciformes Perch-like fish Sciaenidae Drumfish or croakers Cynoscion macdonaldi Totoaba or MacDonald weakfish ARTHROPODA INSECTA Insects Lepidoptera Butterflies and moths Papilionidae Swallowtails and parnassian Bhutanitis spp.  Bhutan glories Ornithoptera spp. (") = 402 Birdwing butterflies C2 Ornithoptera alexandrae Queen Alexandra's birdwing Papilio chikae  Luzon peacock swallowtail Papilio homerus  Homerus swallowtail Papilio hospiton  Corsican swallowtail (CI ) (C2) (C2) Parnassius apollo Apollo butterfly or mountain apollo Teinopalpus spp. Kaiser-I-hind, Golden Kaiser-I-hind Trogonoptera spp. = 402 Birdwing butterflies Troides spp. = 402 Birdwing butterflies ARACHNIDA Scorpiones Scorpionidae Pandinus dictator  Scorpion Pandinus gambiensis  Scorpion Pandinus imperator  Emperor scorpion Brachypelma spp.  Tarantulas Araneae Theraphosidae ANNELIDA HIRUDINOIDEA Arhynchobdellae Hirudinidae Leeches Hirudo medicinalis Medicinal leech 15 . 3 . 95 EN Official Journal of the European Communities No L 57/31 Appendix I Appendix II MOLLUSCA Molluscs BIVALVIA Tridacnidae spp. Giant clams Veneroida Tridacnidae Giant clams Unionoida Naiads or freshwater bivalves Unionidae Freshwater mussels Conradilla caelata Birdwing pearl mussel or rimosa naiad Cyprogena aberti Edible pearl mussel or edible naiad Dromus dromas = 403 Dromedary pearly mussel or Dromedary naiad Epioblasma curtisi  404 Curtis pearly mussel or Curtis' naiad Epioblasma florentina = 404 Yellow-blossom pearly mussel or yellow-blossom naiad Epioblasma sampsoni = 404 Sampson's pearly mussel or Sampson's naiad Epioblasma sulcata perobliqua = 404 White catspaw mussel or white cat's paw mussel 1 Epioblasma torulosa gubernaculum = 404 Green-blossomed pearly mussel or green-blossomed naiad Epioblasma torulosa rangiana = 404 Tan-blossom naiad or tan-blossomed pearly mussel Epioblasma torulosa torulosa = 404 Tuberculed blossom pearly mussel or tuberculed-blossom naiad Epioblasma turgidula = 404 Turgid blossom pearly mussel or turgid-blossom naiad Epioblasma walkeri  404 Brown blossom pearly mussel or brown-blossom naiad or tan rifle shell Fusconaia cuneolus Fine-rayed pigtoe pearly mussel or fine-rayed pigtoe Fusconaia edgariana Shiny pigtoe pearly mussel Fusconaia subrotunda Long solid mussel or long solid naiad Lampsilis brevicula Ozark lamp pearly mussel or ozark lamp naiad Lampsilis higginsi  Higgins eye pearly mussel Lampsilis orbiculata orbiculata Pink mucket pearly mussel Lampsilis satur  Plain pocketbook pearly mussel Lampsilis virescens Alabama lamp pearly mussel or Alabama lamp naiad Lexingtonia dolabelloides Slab sided naiad or slab sided pearly mussel Plethobasus cicatricosus White wartyback pearly mussel Plethobasus cooperianus Orange-fronted pimpleback mussel Pleurobema clava  Club pearly mussel Pleurobema plenum  Rough pigtoe mussel Potamilus capax = 405 Fat pocketbook pearly mussel Quadrula intermedia Cumberland monkey face pearly mussel Quadrala sparsa Appalachian monkey face pearly mussel Toxolasma cylindrella = 406 Pale lilliput pearly mussel or pale lilliput naiad Unio nickliniana = 407 Nicklin's pearly mussel Unio tampicoensis tecomatensis  408 Tampico pearly mussel (sub-species) No L 57/32 EN Official Journal of the European Communities 15. 3 . 95 Appendix I Appendix II Villosa trabalis = 409 Cumberland bean pearly mussel GASTRAPODA Stylommatophora Land snails Achatinellidae Camaenidae American land snails Paryphantidae Achatinella spp. Little agate snails, oahu tree snails Papustyla pulcherrima = 410 Manus green tree snail or emerald green snail Paryphanta spp. + 216 New Zealand amber snails Mesogastropoda Strombidae . CNIDARIA ANTHOZOA Strombus gigas  Queen conch Coenothecalia Coenothecalia spp. = 411 °505 Stolonifera l Tubiporidae Tubiporidae spp. °505 Organpipe corals Antipatharia Antipatharia spp. (C2) Black corals or antipatharians Scleractinia Stony corals Scleractinia spp. °505 Stong corals HYDROZOA Milleporina Milleporidae Stylasterina Stylasteridae Milleporidae spp. 505 Wello fire corals Stylasteridae spp. °505 FLORA Agave arizonica Agave parviflora Nolina interrata Agave victoriae-reginae # 1 Agavaceae Amaryllidaceae Apocynaceae Galanthus spp. # 1 Sternbergia spp. # 1 (C2)Pachypodium spp. (*) ° 506 # 1 Elephant's trunks or halfmen Pachypodium ambongense Pachypodium baronii Pachypodium decaryi Rauvolfia serpentina #2 Panax quinquefolius #3 American ginseng or celery-leaved panax Araucaria araucana (*)  112 Monkey-puzzle tree or hardy monkey-puzzle Araliaceae Araucariaceae Monkey puzzle family Asclepiadaceae Araucaria araucana (") + 217 Monkey-puzzle tree or hardy monkey-puzzle Ceropegia spp. #1 Rosary vines Frerea indica #1 Milkweed Podophyllum hexandrum = 412 #2Berberidaceae Bromeliaceae Tillandsia harrisii # 1 Tillandsia kammii # 1 15. 3 . 95 Ã Ã  Official Journal of the European Communities No L 57/33 Appendix I Appendix II Tillandsia kautskyi # 1 Tillandsia mauryana #1 Tillandsia sprengeliana # 1 Tillandsia sucrei #1 Tillandsia xerographica # 1 Byblidaceae Byblis spp. #1 Byblis or rainbow plants Cactaceae Cactus family Cactaceae spp. (") #4 Cacti Ariocarpus spp . Living rock cactus Astrophyturn asterias = 413 Star cactus, sea-urchin cactus Aztekium ritteri Aztec cactus Coryphanhaa werdermannii Discocactus spp. Disocactus macdougallii = 414 Echinocereus ferreirianus var. lindsayi = 415 Echinocereus schmollii = 416 Escobaria minima = 417 Escobaria sneedii = 417 Mammillaria pectinifera = 418 Mammillaria solisioides Melocactus conoideus Melocactus deinacanthus Melocactus glaucescens Melocactus paucispinus Obregonia denegrii Pachycereus militaris = 419 Pediocactus bradyi = 420 Pediocactus despainii Pediocactus knowltonii  420 Pediocactus paradinei Pediocactus peeblesianus = 420 Pediocactus sileri Pediocactus winkleri Pelecyphora spp. Sclerocactus brevihamatus = 421 Sclerocactus erectocentrus = 422 Sclerocactus glaucus Sclerocactus mariposensis = 422 Sclerocactus mesae-verdae Sclerocactus papyracanthus = 423 Sclerocactus pubispinus Sclerocactus wrightiae Strombocactus disciformis Turbinicarpus spp. = 424 Uebelmannia spp. No L 57/34 EN Official Journal of the European Communities 15 . 3 . 95 Appendix I Appendix II Caryocaraceae Cephalotaceae Caryocar costaricense # 1 Cephalotus follicularis # 1 Albany pitcher plant Saussurea costus = 425 Costas Compositae (Asteraceae) Composite family Crassulaceae Dudleya stolonifera Dudleya traskiae Fitzroya cupressoides Chilean false larch, alerce Pilgerodendron uviferum Cupressaceae Cypress family Cyatheaceae spp. # 1 Tree ferns Cycadaceae spp. (*) # 1 Cycads Cycas beddomei Shortia galacifolia # 1 Cyatheaceae Cycadaceae Diapensiaceae Dicksoniaceae Dicksonia family Didiereaceae Dioscoreaceae Yams Droseraceae Ericaceae Euphorbiaceae Euphorbias Dicksoniaceae spp. # 1 Tree ferns Didiereaceae spp. # 1 Dioscorea deltoidea #1 Elephant's foot Dionaea muscipula # 1 Venus fly-trap Kalmia cuneata # 1 Euphorbia spp. - 113 #1 Euphorbias . Euphorbia ambovombensis Euphorbia cremersii Euphorbia cylindrifolia = 426 Euphorbia decaryi Euphorbia francoisii Euphorbia moratii Euphorbia parvicyathophora Euphorbia quartziticola Euphorbia tulearensis = 427 Fouquieriaceae Fouquieria columnaris # 1 Fouquieria fasciculata Fouquieria purpusii Oreomunnea pterocarpa = 428 # 1Juglandaceae Walnut, hickory and pecan family Legummosae (Fabaceae) Dalbergia nigra Brazilian rosewood, palisander Pericopsis elata #5 Afrormosia Platymiscium pleiostachyum # 1 Quira macawood . Pterocarpus santalinus #6 15 . 3 . 95 EN Official Journal of the European Communities No L 57/35 Appendix I Appendix II Liliaceae Lily family Aloe spp. (*)  1 14 # 1 Aloes Aloe albida Aloe albiflora Aloe alfredii Aloe bakeri Aloe bellatula Aloe calcairophila Aloe compressa = 429 Aloe delphinensis Aloe descoingsii Aloe fragilis Aloe haworthioides = 430 Aloe helenae Aloe laeta = 431 Aloe parallelifolia Aloe parvula Aloe pillansii Aloe polyphylla Spiral aloe Aloe rauhii Aloe suzannae Aloe thorncroftii Aloe versicolor Aloe vossii Meliaceae Mahogany family Swietenia humilis # 1 Honduras mahogany or baywood Swietenia mahagoni #5 Caribbean mahagony, Spanish mahagony, Small leaf mahagony Nepenthes spp. (*) # 1 Pitcher plants Nepenthaceae Nepenthes khasiana Indian pitcher plant Nepenthes rajah Giant tropical pitcher Orchidaceae Orchid family Orchidaceae spp. (*) = 432 #7 Orchids (Cl : 105 species) Cattleya trianaei 507 Winter cattleya or Christmas Orchid Dendrobium cruentum ° 507 Laelia jongheana °507 Laelia lobata °507 Paphiopedilum spp. °507 Peristeria elata 507 Holy Ghost or dove orchid or dove flower or Holy Ghost flower Phragmipedium spp. °507 ' 507Renanthera imschootiana Red vanda Vanda coerulea °507 Blue vanda Palmae (Arecaceae) Palm family Chrysalidocarpus decipiens #1 Butterfly palm Neodypsis decaryi # 1 Pinaceae Pine family Abies guatemalensis Guatamalan fir or pinabete No L 57/36 I EN I Official Journal of the European Communities 15. 3 . 95 Appendix I Appendix II Podocarpaceae Podocarpus parlatorei Portulacaceae Purslane family Anacampseros spp. #1 Purselanes Lewisia cotyledon # 1 Lewisia maguirei # 1 Lewisia serrata #1 Lewisia tweedyi # 1 Primulaceae Primrose family - Cyclamen spp . #1 (C2) Cyclamens (CI : Cyclamen balearicum Cyclamen creticum Cyclamen graecum · incl . Cyclamen mindleri) Proteaceae Protea family Orothamnus zeyheri Marsh-rose Protea odorata Rosaceae Prunus africana # 1 Rubiaceae Madder family Balmea stormiae Ayugue Sarraceniaceae Sarracenia alabamensis alabamensis = 433 Sarracenia jonesii = 434 Sarracenia oreophila Darlingtonia californica # 1 Cobra pitcher Sarracenia spp. (") # 1 Pitcher plants, bog-bugle , eve's cups, frog bonnets Stangeriaceae Cycad family Stangeria eriopus = 435 Hottentot's head Taxaceae Taxus wallichiana = 436 #8 Theaceae Camellia chrysantha # 1 Thymeleaceae (Aquilariaceae) Aquilaria malaccensis # 1 Welwitschiaceae Welwitschia mirabilis = 437 # 1 Zamiaceae Cycad family Cerdtozamia spp. Chigua spp. Encephalartos spp. Mtcrocycas calocoma Zamiaceae spp. (') # 1 Zingiberaceae Ginger family Hedychium philippinense # 1 Philippine garland-flower Zygophyllaceae Lignum-vitae family Guaiacum officinale # 1 Lignum-vitae, commoner Lignum-vitae, wood of life, tree of life, Guayac Guaiacum sanctum # 1 Lignum-vitae or holy wood or tree of life 15. 3 . 95 EN Official Journal of the European Communities No L 57/37 Appendix III (') (2) Interpretation 1 . References to taxa higher than species are for the purpose of information or classification only. 2. The symbol ( = ) followed by a number placed against the name of a species denotes that the name of that species shall be interpreted as follows : = 438 Also referred as Vampyrops lineatus, = 439 Formerly included as Tamandua tetradactyla (in part), = 440 Includes synonym Cabassous gymnurus, = 441 Includes generic synonym Coendou, = 442 Includes generic synonym Cuniculus, = 444 Formerly included as Nasua nasua, = 445 Includes synonym Galictis allamandi, = 446 Includes generic synonym Viverra, = 447 Formerly included as Viverra megaspila, = 448 Formerly included as Herpestes auropunctatus, = 449 Formerly included as Herpestes fuscus, = 450 Formerly included as Bubalus bubalis (domesticated form), = 451 Also referenced as Boocercus eurycerus ; includes generic synonym Taurotragus, = 452 Also referenced as Ardeola ibis, = 453 Also referenced as Egretta alba, = 454 Also, referenced as Hagedashia hagedash, = 455 Also referenced as Lampribis rara, = 456 Also referenced as Spatula clypeata, = 457 Also referenced as Nyroca nyroca, = 458 Includes synonym Dendrocygna fulva, = 459 Also referenced as Cairina hartlaubii, = 460 Also referenced as Crax pauxi, = 461 Formerly included as Arborophila brunneopectus (in part), = 462 Also referenced as Turturoena iriditorques ; formerly included as Columba malberbii (in part), = 463 Also referenced as Nesoenas mayeri, = 464 Formerly included as Treron australis (in part), = 465 Also referenced as Calopelia brehmeri ; includes synonym Calopelia puella, = 466 Also referenced as Tympanistria tympanistria, = 467 Also referenced as Tchitrea bourbonnensis, = 468 Formerly included as Serinus gularis (in part), = 469 Also referenced as Estrilda subflava or Sporaeginthus subflavus, = 470 Formerly included as Lagonosticta larvata (in part), = 471 Includes generic synonym Spermestes, = 472 Also referenced as Euodice cantans ; formerly included as Lonchura malabarica (in part), = 473 Also referenced as Hypargos nitidulus, = 474 Formerly included as Parmoptila woodhousei (in part), = 475 Includes synonyms Pyrenestes frommi and Pyrenestes rothschildi, = 476 Also referenced as Estrilda bengala, ¢ = 477 Also referenced as Malimbus rubriceps or Anaplectes melanotis, = 478 Also referenced as Coliuspasser ardens, = 479 Formerly included as Euplectes orix (in part), = 480 Also referenced as Coliuspasser macrourus, = 481 Also referenced as Ploceus superciliosus, (') The entries '(CI ) and '(C2) after the name of a species or a higher taxon show that one or more subspecies or species of that species or taxon appear in part 1 or 2 of Annex C to the Regulation. (2) The translations of the Latin names are given as a guide only. No L 57/38 EN Official Journal of the European Communities 15. 3 . 95 = 482 Includes synonym Ploceus nigriceps, = 483 Also referenced as Sitagra luteola, = 484 Also referenced as Sitagra melanocephala, = 485 Formerly included as Ploceus velatus, = 486 Also referenced as Hypochera chalybeata ; includes synonyms Vidua amauropteryx, Vidua centralis, Vidua neumanni, Vidua okavangoensis and Vidua ultramarina, = 487 Formerly included as Vidua paradisaea (in part), = 488 Also referenced as Pelusios subniger, = 489 Formerly included in genus Natrix. 3 . The names of the countries placed against the names of species are those of the Parties submitting these species for inclusion in this appendix. 4 . Any animal, whether live or dead, of a species listed in this appendix, is covered by the provisions of the Convention, as is any readily recognizable part or derivative thereof. 5 . In accordance with Article I (b) (ii) and (iii), of the Convention, and with Regulations Conf. 4.24 and Conf. 6.18, the symbol ( # ) followed by a number placed against the name of a plant species included in Appendix III designates parts or derivatives which are specified in relation thereto for the purposes of the Convention as follows : # 1 Designates all readily recognizable parts and derivatives, except : (a) seeds, spores and pollen (including pollinia) ; and (b) seedling or tissue cultures obtained in vitro, in solid or liquid media, transported in sterile contai ­ ners. 15. 3 . 95 I EN I Official Journal of the European Communities No L 57/39 Species Country FAUNA Animals CHORDATA MAMMALIA Mammals Chiroptera I Bats Phyllostomidae Platyrrhinus lineatua = 438 Uruguay New World leaf-nosed bats False vampire bat Edentata Edendates ' Myrmecophagidae Tamandua mexicana = 439 Guatemala Ant-eaters Collared ant-eater (C 1 : Tamandua mexicana chapadensis) Megalonychidae Choloepus hoffmanni Costa Rica Sloths Hoffmann's sloth Dasypodidae Cabassous centralis Costa Rica Armadillos Northern naked-tailed armadillo Cabassous tatouay = 440 Uruguay Eleven-banded or broad-banded armadillo Rodentia Rodents Sciuridae Epixerus ebii Ghana Squirrels and marmots Ebian's palm squirrel Marmota caudata India Long-tailed marmot Marmota himalayana India Himalayan marmot . Sciurus deppei Costa Rica Deppe's squirrel Anomaluridae Anomalurus beecrofti Ghana Scaly-tailed squirrels Beecroft's flying squirrel Anomalurus derbianus Ghana Long Derby's flying squirrel Anomalurus pelii Ghana Pel's flying squirrel I Idiurus macrotis Ghana · Long-eared flying squirrel Hystricidae Hystrix cristata Ghana Old World porcupines North African porcupine Erethizontidae Sphiggurus mexicanus = 441 Honduras New World porcupines Mexican porcupine I Sphiggurus spinosus = 441 Uruguay South American tree-porcupine Agoutidae Agouti paca = 442 Honduras Paca or spotted cavy Dasyproctidae Dasyprocta punctata Honduras Agouti Carnivora Carnivores Canidae Cants aureus India Dogs, wolves and foxes Golden jackel, Northern jackel Vulpes bengalensis India Bengal fox Procyonidae Bassaricyon gabbii Costa Rica Raccoons Bushy-tailed olingo Bassariscus sumichrasti Costa Rica Central American cacomistle Nasua narica = 444 Honduras Coati No L 57/40 [ EN Official Journal of the European Communities 15. 3 . 95 Species Country Nusua nasua solitaria south Brazilian coati Potos flavus Kinkajou Eira barbara Tayra Mustelidae Weasels, badgers, skunks and others Galictis vittata = 445 Grison Martes flavigula Yellow-throated marten Martes foina intermedia Himalayan beech marten Martes gwatkinsii Mellivora capensis Ratel or honey-badger Mustela altaica Mountain weasel, pale weasel Mustela kathiah Yellow-bellied weasel Mustela sibirica Siberian weasel , Hymalayan weasel Arctictis binturongViverridae Genets, civets and mongooses Binturong Civettictis civetta = 446 African civet or civet cat Paguma larvata Masked palm civet Paradoxurus hermaphroditus Common palm civet Paradoxurus jerdoni Jerdon's palm civet Viverra civettina = 447 Large spotted civet Viverra zibetha Large Indian civet Viverricula indica Small Indian civet Uruguay Honduras Honduras Costa Rica India India India Botswana, Ghana India India India India Botswana India India India India India India India India India India India India Botswana Canada Ghana Tunisia Guatemala Guatemala Nepal Nepal Ghana Tunisia Tunisia Herpestidae Herpestes brachyurus fusca = 449 Indian brown mongoose Herpestes edwardsii Indian grey mongoose Herpestes javanicus auropunctata = 448 Small Indian mongoose Herpestes smithii Ruddy mongoose Herpestes urva Crab-eating mongoose Herpestes vitticollis Stripe-necked mongoose Proteles cristatus Aardwolf Odobenus rosmarus Atlantic walrus Hyaenidae Hyaenas Odobenidae Walruses Artiodactyla Even-toed ungulates Tragulidae Chevrotains Cervidae True deer Bovidae Cattle, sheep goats, antelopes, etc. Hyemoschus aquaticus Water chevrotain Cervus elapbus barbarus Barbary deer Mazama americana cerasina Costa Rican red brocket Odocoileus virginianus mayensis Key deer or Toy deer Antilope cervicapra Blackbuck or Indian antelope Bubalus arnee = 450 Asiatic water buffalo, or arna Damaliscus lunatus Swiift topi or sassaby Gazella cuvieri Cuvier's gazelle Gazella dorcas Dorcas gazelle 15 . 3 . 95 I EN I Official Journal of the European Communities No L 57/41 Species Country Gazella leptoceros Tunisia Slender-horned or Loder's gazelle Tetracerus quadricornis Nepal Four-horned antelope or chousingha Tragelaphus eurycerus = 451 Ghana Bongo Tragelaphus spekii Ghana Sitatunga or marshbuck AVES Birds CÃ ­coniiformes Wading birds (herons and kin) I Ardeidae Ardea goliath Ghana Herons and bitterns Goliath heron l Bubulcus ibis = 452 (Cl ) Ghana Cattle egret l Casmerodius albus = 453 (Cl ) Ghana Common or great egret Egretta garzetta (C 1 ) Ghana Little egret Ciconiidae Ephippiorhynchus senegalensis Ghana Storks Saddle-billed stork l l Leptoptilos crumeniferus Ghana Marabou (adjutant) stork Threskiornithidae Bostrychia hagedash = 454 Ghana Ibises and spoonbills Hadada ibis Bostrychia rara  455 Ghana Spotted-breasted ibis I Threskiornis aethiopicus Ghana Sacred ibis Anseriformes Waterfowl Anatidae Alopochen aegyptiacus (Cl ) Ghana Ducks, geese and swans Egyptian goose l I Anas acuta Ghana Common pintail I \ Anas capensis Ghana Cape teal Anas clypeata = 456 Ghana \ Northern shoveller Anas crecca Ghana I Common teal I Anas penelope Ghana Eurasian wigeon Anas querquedula (Cl ) Ghana Garganey Aythya nyroca = 457 (C1 ) Ghana Ferruginous duck l Cairina moschata Honduras Muscovy duck Dendrocygna autumnalis Honduras \ Red-billed whistling duck Dendrocygna bicolor = 458 Ghana, Honduras Fulvous whistling duck Dendrocygna viduata Ghana White faced tree duck Nettapus auritus Ghana African pygmy goose l Plectropterus gambensis Ghana Spur-winged goose l Pteronetta hartlaubii = 459 Ghana Hartlaub's duck I Falconiformes I Cathartidae Sarcoramphus papa Honduras King vulture I Galliformes I I Gamebirds or fowl-like birds I CrÃ cidae Crax alberti Colombia Curassows and guans Blue-billed curassow I No L 57/42 EN Official Journal of the European Communities 15. 3. 95 Country Colombia Colombia . Species Crax daubentoni  Yellow-knobbed curassow Crax globulosa  Wattled curassow Crax rubra Great curassow Ortalis vetula Plain chachalaca Colombia, Honduras, Costa Rica, Guatemala Guatemala, Honduras (C2) (C2) (C2) Pauxi pauxi = 460  Helmeted curassow Penelope purpurascens  Crested guan Penelopina nigra Highland guan Colombia Honduras Guatemala GhanaPhasianidae Pheasants, partridges, quails and peacocks Agelastes meleagrides White-breasted guinea fowl Agriocharis ocellata Ocellated turkey Arborophila charltonii Chestnut-breasted tree partridge Arborophila orientalis = 461 Brown-breasted tree partridge Caloperdix oculea Ferruginous wood partridge Lophura erythrophthalma Crestless fireback pheasant Lophura ignita Crested fireback pheasant Melanoperdix nigra Black wood partridge Polyplectron inopinatum Rothschild's peacock-pheasant, mountain peacock-pheasant Rhizothera longirostris Long-billed wood partridge Rollulus rouloul Crested wood partridge or roulroul Tragopan satyra Horned tragopan or pheasant, satyr tragopan Burhinus bistriatus Double-striped thick-knee Guatemala Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Malaysia Nepal Guatemala Ghana Ghana Ghana Mauritius Ghana Ghana Ghana Ghana Ghana Ghana Charadriiformes Burhinidae Thick-knees Columbiformes Pigeons, sandgrouse and dodos Columbidae Pigeons Columba guinea Speckled pigeon or Guinea pigeon Columba iriditorques = 462 Bronze-naped pigeon Columba livia (Cl ) Rock dove Columba mayeri = 463 Pink pigeon Columba unicincta African wood pigeon or Afer pigeon Oena capensis Masked, cape or namaqua dove Streptopelia decipiens Mourning dove Streptopelia roseogrisea Pink-headed dove Streptopelia semitorquata Red-eyed dove Streptopelia senegalensis Senegal, palm or laughing dove Streptopelia turtur  Turtle dove Streptopelia vinacea  Vinaceous dove Treron calva = 464  African green pigeon Treron waalia  Yellow-bellied green pigeon Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Turtur abyssinicus  Black-billed wood dove Turtur afer  Blue-spotted wood dove Turtur brehmeri = 465  Blue-headed wood dove Turtur tympanistria = 466  Tambourine dove 15 . 3 . 95  I EN Official Journal of the European Communities No L 57/43 Species Country Psittaciformes  Parrots and kin Psittacidae Psittacula krameri Ghana Parrots Ring-necked parakeet Cuculiformes Cuckoos and kin Musophagidae Corythaeola cristata ' Ghana Turacos or plantain eaters Great blue turaco Crinifer piscator  Western grey plantain-eater Ghana Musophaga violacea  Violet turaco Ghana Piriformes Capitonidae Semnornis ramphastinus  Toucan barbet Colombia Ramphastidae  Toucans Baillonius bailloni  Saffron toucanet Argentina I Pteroglossus castanotis  Chestnut-eared aracari Argentina l Ramphastos dicolorus  Red-breasted toucan Argentina Selenidera maculirostris  Spot-billed toucanet Argentina Passeriformes \ Song birds or perching birds Cotingidae Cephalopterus ornatus  Amazonian umbrella bird Colombia Cotingas Cephalopterus penduliger  Long-wattled umbrella bird Colombia Muscicapidae Bebrornis rodericanus  Rodrigues warbler Mauritius Old World flycatchers Terpsiphone bourbonnensis = 467  Mascarene paradise Mauritius . flycatcher Fringillidae Serinus canicapillus  468 Ghana Finches or New World West African seed-eater seed-eaters Serinus leucopygius Ghana Grey-fronted canary or grey singing finch Serinus mozambicus Ghana l Yello-fronted canary or green singing finch Estrildidae Amadina fasciata Ghana Waxbills and kin Cut-throat weaver, cut-throat or ribbon finch Amandava subflava = 469 Ghana l Zebra waxbill , golden or orange-breasted waxbill Estrilda astrild  Common waxbill or St Helena waxbill Ghana \ Estrilda caerulescens  Lavender finch or lavender waxbill Ghana Estrilda melpoda Ghana Orange-cheeked waxbill Estrilda troglodytes  Grey, red-eared, pink-cheeked or Ghana black-rumped waxbill Lagonosticta rara Ghana ' Black-bellied firefinch Lagonosticta rubricata  Blue-billed firefinch Ghana Lagonosticta rufopicta Ghana Bar-breasted firefinch Lagonosticta senegala  Senegal or red-billed firefinch Ghana Lagonosticta vinacea = 470 Ghana Black-faced or masked firefinch Lonchura bicolor = 471  Black-and-white , black-breasted Ghana or rufous-backed mannikin l Lonchura cantans = 472  Silverbill, white-throated munia Ghana l Lonchura cucullata = 471  Bronze mannikin Ghana l Lonchura fringilloides = 471  Magpie mannikin Ghana Mandingoa nitidula = 473  Green-backed twinspot Ghana Nesocharis capistrata  Grey-headed oliveback Ghana Nigrita bicolor  Chestnut-breasted negro finch Ghana Nigrita canicapilla  Grey-crowned negro-finch Ghana Nigrita fusconota  White-breasted negro-finch Ghana Nigrita luteifrons  Pale-fronted negro-finch Ghana Ortygospiza atricollis  African quailfinch Ghana Parmoptila rubifrons = 474  Jameson's' antpecker Ghana \ Pholidornis rushiae  Tit-hylia Ghana No L 57/44 EN Official Journal of the European Communities 15. 3 . 95 Country Ploceidae Weaver-birds Species Pyrenestes ostrinus = 475 Black-bellied seedcracker Pytilia hypogrammica  Yellow-winged or red-faced pytilia Pytilia phoenicoptera  Crimson-winged pytilia or aurora finch Spermophaga haematina  Blue-billed weaver or western bluebill lUraeginthus bengalus = 476  Cordon-bleu Amblyospiza albifrons  Grosbeak weaver Anaplectus rubriceps = 477  Red-headed weaver Anomalospiza imberbis  Cuckoo weaver Bubalornis albirostris  White-billed buffalo weaver Euplectes afer Yellow-crowned bishop, golden bishop, Napoleon weaver Euplectes ardens = 478  Red-collared widow-bird or whydah Euplectes franciscanus = 479  Orange bishop Euplectes hordeaceus Black-winged red bishop Euplectes macrourus = 480  Yellow-mantled widow-bird, yellow-backed or yellow-mantled whydah Malimbus cassini Black-throated malimbe Malimbus malimbicus  Crested malimbe Malimbus nitens Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Ghana Thailand Blue-billed malimbe Malimbus rubricollis  Red-necked weaver Malimbus scutatus Red-vented malimbe Pachyphantes superciliosus  481  Compact weaver Passer griseus Grey-headed sparrow Petronia dentata  Bush-sparrow Plocepasser superciliosus Chestnut-crowned sparrow-weaver Ploceus albinucha  Maxwell's black weaver Ploceus aurantius Orange weaver Ploceus cucullatus = 482  Rufous-necked, black-headed, spotted-backed or village weaver Ploceus heuglini Heuglin's masked weaver Ploceus luteolus = 483  Little weaver Ploceus melanocepbalus = 484 Black-headed . weaver Ploceus nigerrimus  Vieillot's black weaver Ploceus nigricollis Black-necked weaver Ploceus pelzelni  Slender-billed weaver Ploceus preussi  Yellow-capped weaver Ploceus tricolor  Yellow-mantled weaver Ploceus vitellinus = 485 Vitelline masked-weaver Quelea erythrops  Red-headed quelea Sporopipes frontalis  Speckle-fronted weaver Vidua chalybeata = 486  Village indigo-bird, steel finch, Senegal combassou Vidua interjecta Uelle paradise whydah Vidua larvaticola  Bako indigo-bird Vidua macroura  Pin-tailed whydah Vidua orientalis  487  Broad-tailed paradise whydah Vidua raricola Jambandu indigo-bird Vidua togoensis  Togo paradise whydah Vidua wilsoni  Pale-winged indigo-bird, Wilson's indigo-bird Sturnidae Gracula religiosa  Hill myna 15. 3 . 95 ( EN I Official Journal of the European Communities No L 57/45 Species Country REPTILIA Reptiles Testudinata Chelonians (tortoises, terrapins l and turtles) Trionychidae Trionyx triunguis Ghana Soft-shelled turtles Nile soft-shelled turtle Pelomedusidae Pelomedusa subrufa Ghana Side-neck turtles Helmeted turtle Pelusios adansonii  Adanson's mud turtle Ghana Pelusios castaneus Ghana West African mud turtle - Pelusios gabonensis = 488  Stripe-backed side-necke turtle Ghana Pelusios niger Ghana Black side-necke turtle Serpentes  Snakes l Colubridae Atretium schistosum  Olive keelback water snake India Colubrid snakes (water snakes, grass snakes, tree snakes) \ s Cerberus rhyncbops India Dog-faced water snake Xenochrophis piscator = 489 India Checkered water snake Elapidae Micrurus diastema Honduras Front-fanged snakes Atlantic coral snake Micrurus nigrocintus Honduras ! Black-banded coral snake Viperidae Agkistrodon bilineatus Honduras Vipers Cantil Bothrops asper Honduras Yellow-jawed tommygoff or Barba amarilla or Fer-de-lance Bothrops nasutus Honduras Horned hog-nose viper Bothrops nummifer Honduras Jumping viper Bothrops ophryomegas Honduras l Corniz l Bothrops schlegelii Honduras Horned palm viper or eyelash viper Crotalus durissus \ Honduras Neotropical rattlesnake Vipera russellii India Russell's viper FLORA Plants Gnetaceae Gnetum montanum # 1 Nepal Magnoliaceae Talauma hodgsonii # 1 Nepal Magnolia family Safan Papaveraceae Meconopsis regia # 1 NepalPoppy family Podocarpaceae Podocarpus neriifolius # 1 Nepal Podocarpus family Yellow wood Tetracentraceae Tetracentron sinense # 1 Nepal No L 57/46 I en I Official Journal of the European Communities 15 . 3 . 95 ANNEX C LIST OF SPECIES Given special treatment by the Community N.B. : An asterisk (*) placed after the name of a species or a higher taxon shows that one or more geographically separate populations, sub-species or species, of that species or taxon, are already included in Appendix I to the Convention . PART 1 SPECIES REFERRED TO IN ARTICLE 3 (1 ) FAUNA MAMMALIA EDENTATA PINNIPEDIA Myrmecophagidae Phocidae Myrmecophaga tridactyla Tamandua mexicana chapadensis Mtrounga leonina PHOLIDOTA SIRENIA Manidae Dugongidae Manis spp. (") Dugong dugon (') + 208 RODENTIA Tnchechidae Sciuridae Trichecbus senegalensis Ratufa spp . , CETACEA spp. O (') PERISSODACTYLA CARNIVORA Equidae Viverridae Equus hemionus () Equus zebra hartmannae Cynogale bennettii Euperes goudotii = 329 Tapiridae Fossa fossana Prionodon linsang Tapirus terrestris (') With the exception of specimens of the species listed in Appendix II to the convention , and the products and derivatives thereof, taken by the people of Greenland under licence granted by the competent authority of Greenland or Denmark . Statement on Article 2 : The Council and the Commission state that, in view of the predominantly cultural nature of the making of certain han ­ dicraft articles in Greenland from species of Cetacea and of the low volume of such activity, it shall not be regarded as predominantly commercial, and that the granting of appropriate export and import licences may therefore be regarded as consistent with the relevant provisions of the Regulation . The management authorities in Denmark will , in consultation with the Commission monitor such exports and imports, which must not significantly exceed the present low level . 15. 3 . 95 I EN I Official Journal of the European Communities No L 57/47 AVES GRU1FORMES Gruidae Grus canadensis pratensis Otididae SPHENISCIFORMES Spheniscidae Spheniscus demersus CICONIIFORMES Ardeidae Otis tarda Bubulcus ibis = 452 Casmerodius albus = 453 Egretta garzetta Ciconiidae Ciconia nigra Threskiornithidae Platalea leucorodia COLUMBIFORMES Columbidae . Columba livia Goura spp. CUCULIFORMES Musophagidae Musophaga porphyreolopha = 377 Tauraco corythaix Tauraco fischeri Tauraco livingstonii Phoenicopteridae Phoenicopterus andinus Phoenicopterus chilensis Phoenicopterus jamesi Phoenicopterus ruber ruber ANSERIFORMES Anatidae Tauraco persa Branta ruficollis Coscoroba coscoroba Alopochen aegyptiacus Anas querquedula Aythya nyroca = 457 Tauraco schalowi Tauraco schuettii. STRIGIFORMES spp. (*) CORACIIFORMES Bucerotidae Aceros narcondami Buceros hydrocorax hydrocorax Buceros rhinoceros rhinoceros FALCONIFORMES spp.(*) - 107 GALLIFORMES Phasianidae Argusianus argus Gallus sonneratii Ithaginis cruentus Polyplectron bicalcaratum Polyplectron germaini Polyplectron malacense Polyplectron schleiermacheri = 365 TESTUDINATA Testudinidae PASSERIFORMES Paradisaeidae spp. REPTILIA SAURIA Chamaeleonidae Chamaeleo chamaeleon Teiidae Cnemidophorus hyperythrus Helodermatidae Heloderma spp. PISCES Testudo graeca Testudo hermanni Testudo marginata OSTEOGLOSSIFORMES Osteoglossidae Arapaima gigas No L 57/48 EN Official Journal of the European Communities 15. 3 . 95 INSECTA LEPIDOPTERA Papilionidae Parnassius apollo FLORA Orchis collina (syn . 0. saccata) Orchis coriophora Orchis italica Orchis lactea Orchis laxiflora Orchis longicornu Orchis mascula Orchis militaris Orchis morio Orchis pallens Orchis papilionacea Orchis patens Orchis provincialis Orchis punctulata Orchis purpurea Orchis quadripunctata Orchis sancta Orchis simia Orchis spitzelii Orchis tridentata Orchis ustulata ORCHIDACEAE ° 507 Cypripedium calceolus Epipactis atrorubens Epipactis dunensis Epipactis helleborine Epipactis leptochila Epipactis micropbyIla Epipactis muelleri Epipactis palustris Epipactis phyllanthes Epipactis purpurata Cephalanthera cucullata Cephalanthera damasonium Cephalanthera epipactoides Cephalanthera longifolia Cephalanthera rubra Limodorum abortivum Epipogium aphyllum Neottia nidus-avis Listera ovata Listera cordata Spiranthes aestivalis Spiranthes romanzoffiana Spiranthes spiralis Goodyera repens Gennaria diphylla Herminium monorchis Neottianthe cucullata Platanthera bifolia Chamorchis alpina Gymnadenia conopsea Gymnadenia odoratissima Pseudorchis albida Pseudorchis frivaldii Nigritella nigra Coeloglossum viride Dactylorhiza cordigera Dactylorhiza elata Aceras anthropophorum Himantoglossum hircinum Barlia robertiana Anacamptis pyramidalis Serapias cordigera Serapias lingua Serapias neglecta Serapias parviflora Serapias vomeracea Ophrys apifera Ophrys arachnitiformis Ophrys argolica Ophrys bertolonii Ophrys bombyliflora Ophrys doerfleri (syn. 0. cretica) Ophrys ferrum-equinum Ophrys fusca Dactylorhiza fistulosa (syn . D. majalis) Dactylorhiza fuchsii Dactylorhiza iberica Dactylorhiza incarnata Dactylorhiza latifolia (syn . D. sambucina) Ophrys holosericea (syn . 0. fuciflora) Ophrys insectifera Ophrys lunulata Ophrys lutea Ophrys pallida Ophrys reinholdii Ophrys scolopax Ophrys sphegodes Ophrys spruneri Ophrys tenthredinifera Ophrys umbilicata (syn . 0. carmeli) Dactylorhiza maculata (incl . D. fuchsii) Dactylorhiza romana (syn . D. sulphurea) Dactylorhiza russowii Dactylorhiza saccifera Dactylorhiza traunsteineri Corallo rbiza trifida Ophrys vernixia (syn. 0, speculum) Liparis loeselii Malaxis monophyllos (syn . Microstylis monophyllos) Hammarbya paludosa Neotinea maculata PRIMULACEAE Cyclamen balearicum Cyclamen creticum Traunsteinera globosa Orchis anatolica Orchis boryi Cyclamen graecum (incl . Cyclamen mindleri) 15. 3 . 95 EN ]. Official Journal of the European Communities No L 57/49 PART 2 SPECIES REFERRED TO IN ARTICLE 3 (2) FAUNA MAMMALIA MONOTREMATA Tachyglossidae Zaglossus spp. DASYUROMORHIA Macropodidae Dendrolagus bennettianus Felidae Felts silvestris Herpailurus yagouarondi (*) Leptailurus serval Lynx canadensis Lynx lynx Oncifelis colocolo Prionailurus bengalensis () Puma concolor (*) PERISSODACTYLA Rhinocerotidae . Dendrolagus inustus Dendrolagus lumholtzi Dendrolagus ursinus Ceratotherium simum simum (') + 209 503 ARTIODACTYLA Hippopotamidae Hexaprotodon liberiensis = 338 Hippopotamus amphibius Camelidae Vicugna vicugna (*) + 210 ° 504 Cervidae Pudu mepbistophiles Bovidae Ovis ammon (*) PRIMATES spp. 0 = 302 CARNIVORA Canidae Canis lupus (')  102 Chrysocyon brachyrus Ursidae Ursus maritimus AVES GALLIFORMES Cracidae ANSERIFORMES Anatidae Anas bernieri GRUIFORMES Rallidae Gallirallus australis hectori Crax rubra Ortalis vetula Penelopina nigra COLUMBIFORMES Golumbidae Callicolumba luzonica PASSERIFORMES Cotingidae Rupicola spp. Pittidae Pitta nympha = 383PSITTACIFORMES spp. (') - 108 No L 57/50 EN Official Journal of the European Communities 15. 3 . 95 REPTILIA TESTUDINATA Testudinidae spp. (*) (except for Testudo graeca, Testudo hermanni and Testudo marginata which are included in part 1 of Annex C) Pelomedusidae Etymnochelys madagascariensis = 393 Peltocephalus dumeriliana = 393 Podocnemis spp. Iguanidae Amblyrhynchus cristatus Conolophus spp. Varanidae Varanus spp. (") SERPENTES Boidae Boa constrictor Eunectes spp. Python spp. (*) Eryx jaculus Morelia amethistina Morelia ' boeleni Morelia oenpelliensis Morelia spilota Colubridae Cyclagras gigas = 400 CROCODYLIA spp. (*) = 394 SAURIA Gekkonidae Phelsuma spp. Agamidae Uromastyx spp. AMPHIBIA ANURA Bufonidae Bufo retiformis INSECTA LEPIDOPTERA Papilionidae Ornithoptera spp . (*) = 402 Trogonoptera spp. = 402 Troides spp. = 402 ANTHOZOA ANTIPATHARIA spp. FLORA APOCYNACEAE Pachypodium brevicaule ° 506 #1 PRIMULACEAE Cyclamen spp. # 1 (with the exception of C. graecum, C. creticum and C. balearicum which are included in part 1 of Annex C) \